


EXECUTION COPY    CUSIP NO. 74836PAE9

--------------------------------------------------------------------------------





AMENDED AND RESTATED MULTI-YEAR REVOLVING CREDIT AGREEMENT
Dated as of April 19, 2013
Among
QUESTAR CORPORATION,
as the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
and
BARCLAYS BANK PLC, DEUTSCHE BANK AG NEW YORK BRANCH and
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents
and
THE LENDERS PARTY HERETO


WELLS FARGO SECURITIES, LLC, J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC. AND RBS SECURITIES INC.
as Joint Lead Arrangers and Joint Lead Bookrunners



--------------------------------------------------------------------------------

$750,000,000 Multi-Year Revolving Credit Facility






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section
 
Page


Article I. DEFINITIONS AND ACCOUNTING TERMS
1


1.01
Defined Terms.
1


1.02
Other Interpretive Provisions.
18


1.03
Accounting Terms.
19


1.04
Rounding.
19


1.05
References to Agreements and Laws.
19


1.06
Times of Day.
19


1.07
Letter of Credit Amounts.
20


Article II. AMOUNT AND TERMS OF LOANS
20


2.01
Loans.
20


2.02
Repayment of Loans; Evidence of Debt.
20


2.03
Procedure for Borrowing.
22


2.04
Commitment Fees and LC Fees.
22


2.05
Letters of Credit.
23


2.06
Reduction or Termination of Commitments.
27


2.07
Optional Prepayments.
27


2.08
Mandatory Prepayments.
27


2.09
Commitment Increases.
28


2.10
Interest.
29


2.11
Computation of Interest and Fees.
30


2.12
Funding of Borrowings.
31


2.13
Pro Rata Treatment and Payments.
31


2.14
Extension of Maturity Date.
33


2.15
Swingline Loans.
34


2.16
Defaulting Lenders.
35


Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
37


3.01
Taxes.
37


3.02
Illegality.
41


3.03
Inability to Determine Rates.
41


3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans.
41


3.05
Compensation for Losses.
42


3.06
Matters Applicable to all Requests for Compensation.
43


3.07
Survival.
43


Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
43


4.01
Conditions of Initial Obligation to Extend Credit.
43


4.02
Conditions to all Extensions of Credit.
45


Article V. REPRESENTATIONS AND WARRANTIES
45


5.01
No Default.
45


5.02
Organization and Good Standing.
45




i

--------------------------------------------------------------------------------




5.03
Authorization.
46


5.04
No Conflicts or Consents.
46


5.05
Enforceable Obligations.
46


5.06
Audited Financial Statements.
46


5.07
Other Obligations and Restrictions.
46


5.08
Full Disclosure.
47


5.09
Litigation.
47


5.10
Labor Disputes and Acts of God.
47


5.11
ERISA Plans and Liabilities.
47


5.12
Environmental and Other Laws.
48


5.13
Borrower’s Subsidiaries.
48


5.14
Title to Properties; Licenses.
48


5.15
Government Regulation.
49


5.16
Solvency.
49


Article VI. AFFIRMATIVE COVENANTS OF BORROWER
49


6.01
Payment and Performance.
49


6.02
Books, Financial Statements and Reports.
49


6.03
Other Information and Inspections.
51


6.04
Notice of Material Events.
51


6.05
Maintenance of Properties.
52


6.06
Maintenance of Existence and Qualifications.
52


6.07
Payment of Trade Liabilities, Taxes, etc.
52


6.08
Insurance.
52


6.09
Interest.
52


6.10
Compliance with Agreements and Law.
52


6.11
Environmental Matters.
53


6.12
Evidence of Compliance.
53


6.13
Use of Proceeds.
53


6.14
Subordination of Intercompany Indebtedness.
53


Article VII. NEGATIVE COVENANTS OF BORROWER
53


7.01
Indebtedness.
54


7.02
Limitation on Liens.
54


7.03
Limitation on Investments and New Businesses.
54


7.04
Limitation on Mergers.
55


7.05
Limitation on Issuance of Securities by Subsidiaries of Borrower.
55


7.06
Transactions with Affiliates.
55


7.07
Prohibited Contracts.
55


7.08
ERISA.
56


7.09
Limitation on Sales of Property.
56


7.10
Swap Contracts.
56


7.11
Consolidated Funded Debt to Capitalization Ratio.
57


Article VIII. EVENTS OF DEFAULT AND REMEDIES
57




ii

--------------------------------------------------------------------------------




8.01
Events of Default.
57


8.02
Remedies upon Event of Default.
59


8.03
Application of Funds.
59


Article IX. ADMINISTRATIVE AGENT
60


9.01
Appointment and Authority.
60


9.02
Rights as a Lender.
60


9.03
Exculpatory Provisions.
61


9.04
Reliance by Administrative Agent.
61


9.05
Delegation of Duties.
62


9.06
Resignation of Administrative Agent.
62


9.07
Non-Reliance on Administrative Agent and Other Lenders.
63


9.08
Administrative Agent May File Proofs of Claim.
63


9.09
Other Agents; Arrangers and Managers.
63


Article X. MISCELLANEOUS
64


10.01
Amendments, Etc.
64


10.02
Notices; Effectiveness; Electronic Communications.
65


10.03
No Waiver; Cumulative Remedies; Enforcement.
66


10.04
Expenses; Indemnity; Damage Waiver.
67


10.05
Intentionally Left Blank.
68


10.06
Payments Set Aside.
68


10.07
Successors and Assigns.
69


10.08
Confidentiality.
73


10.09
Set-off.
74


10.10
Interest Rate Limitation.
74


10.11
Counterparts.
74


10.12
Integration.
74


10.13
Survival of Representations and Warranties.
75


10.14
Severability.
75


10.15
Replacement of Lenders.
75


10.16
Governing Law.
75


10.17
Waiver of Right to Trial by Jury.
76


10.18
No Advisory or Fiduciary Responsibility.
76


10.19
Electronic Execution of Assignments and Certain Other Documents.
76


10.20
USA PATRIOT Act Notice.
77


10.21
Time of the Essence.
77


10.22
Amendment and Restatement.
77


10.23
ENTIRE AGREEMENT.
78




iii

--------------------------------------------------------------------------------




ANNEXES AND SCHEDULES
 
 
ANNEX I
Commitments and Applicable Percentages
 
 
SCHEDULE 1.01
Pricing Schedule
SCHEDULE 5.07
Obligations and Restrictions
SCHEDULE 5.10
Labor Disputes and Acts of God
SCHEDULE 5.11
ERISA Matters
SCHEDULE 5.12
Environmental Matters
SCHEDULE 5.13
Subsidiaries
SCHEDULE 10.02
Administrative Agent’s Office, Certain Addresses for Notices
 
 
EXHIBITS
 
EXHIBIT A:
Form of Borrowing Request
EXHIBIT A-1
Form of Swingline Borrowing Request
EXHIBIT A-2
Form of Interest Election Request
EXHIBIT B:
Form of Note
EXHIBIT C:
Form of Compliance Certificate
EXHIBIT D:
Assignment and Assumption
EXHIBIT E:
Opinion Matters
EXHIBIT F:
Form of Subordinated Promissory Note
EXHIBIT G:
Form of Notice of Commitment Increase


iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED MULTI-YEAR REVOLVING CREDIT AGREEMENT
This AMENDED AND RESTATED MULTI-YEAR REVOLVING CREDIT AGREEMENT (this
“Agreement”) is entered into as of April 19, 2013 (the “Effective Date”), among
QUESTAR CORPORATION, a Utah corporation (the “Borrower”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, individually and as Administrative Agent, an Initial
Issuing Bank and Swingline Lender, JPMORGAN CHASE BANK, N.A., as Syndication
Agent (together with its successors and assigns, “Syndication Agent”) and an
Initial Issuing Bank, BARCLAYS BANK PLC, DEUTSCHE BANK AG NEW YORK BRANCH and
THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agents (together with their
successors and assigns, each a “Documentation Agent”), and WELLS FARGO
SECURITIES, LLC, J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, DEUTSCHE BANK
SECURITIES INC. and RBS SECURITIES INC., as Joint Lead Arrangers and Joint
Bookrunners, and each of the Lenders that is a signatory hereto or which becomes
a signatory hereto pursuant to Section 10.07 (individually, together with its
successors and assigns, a “Lender” and collectively, the “Lenders”).
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and subject to the conditions
set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

1

--------------------------------------------------------------------------------




Article I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquired Debt” means, with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, including, without limitation,
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into or becoming a Subsidiary of such specified Person,
and (ii) Indebtedness secured by a Lien encumbering any assets acquired by such
specified Person, and any refinancing of the foregoing indebtedness on similar
terms, taking into account current market conditions.


“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power
(a)    to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or
(b)    to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Wells Fargo in its capacity as the
Administrative Agent, and each Arranger, in its capacity as an Arranger), and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.
“Agreement” means this Agreement, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the terms hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

2

--------------------------------------------------------------------------------




“Alternate Base Rate Loans” means Revolving Loans hereunder at all times when
they bear interest at a rate based upon the Alternate Base Rate.
“Anti-Terrorism Laws” shall mean any requirement of Law related to terrorism
financing or money laundering, including the Patriot Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), and Executive
Order 13224 (effective September 24, 2001).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments of
all Lenders have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s percentage of outstanding Revolving Loans
and LC Exposure.
“Arranger” means each of Wells Fargo Securities, Inc., Banc of America
Securities LLC, JPMorgan Chase Securities, Inc., Barclays Bank PLC and Deutsche
Bank Trust Company Americas, in its capacity as a co- lead arranger and
bookrunner.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Base Rate Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Borrower” has the meaning specified in the preamble hereof.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Date” means each Business Day specified in a notice pursuant to
Section 2.03 as a date on which the Borrower requests (or is deemed to have
requested) the Lenders make Loans.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

3

--------------------------------------------------------------------------------




“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed, provided that when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market.
“Cash Collateral” means cash or deposit account balances pledged and deposited
with or delivered to the Administrative Agent, for the benefit of the Issuing
Banks, the Swingline Lender and/or the Lenders, as collateral for LC Exposure
and/or Fronting Exposure, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, Issuing Banks and Swingline
Lender.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means a majority of the members of the board of directors or
equivalent governing body of the Borrower ceases to be composed of individuals
(i) who were members of that board or equivalent governing body on the Effective
Date, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
“CI Lender” has the meaning specified in the definition of “Notice of Commitment
Increase”.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the total aggregate commitment
of such Lender to make Revolving Loans pursuant to Section 2.01 and to acquire
participations in Letters of Credit and Swingline Loans pursuant to Section 2.05
and Section 2.15, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06, (b) reduced or increased (with such Lender’s consent)
from time to time (i) pursuant to Section 2.09 and (ii) pursuant to assignments
by or to such Lender pursuant to Section 10.07, (c) reduced or terminated
pursuant to Section 10.15, or (d) terminated pursuant to Section 8.02(a). The
initial amount of each Lender’s Commitment is set forth on Annex I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Commitments is
$750,000,000.
“Commitment Fees” has the meaning specified in Section 2.04(a).

4

--------------------------------------------------------------------------------




“Commitment Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.
“Commitment Increase” has the meaning specified in Section 2.09(a).
“Commitment Increase Effective Date” has the meaning specified in Section
2.09(a).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consenting Lenders” has the meaning specified in Section 2.14(b).
“Consolidated Funded Debt” means the aggregate of the Indebtedness of the
Borrower and its Subsidiaries described in clauses (a), (b), (d), (e), (f) and
(g) of the definition of Indebtedness in Section 1.01, on a consolidated basis
after elimination of intercompany items.
“Consolidated Funded Debt to Capitalization Ratio” means, at the time of
determination, the ratio of (a) Consolidated Funded Debt to (b) the sum of
Consolidated Funded Debt plus Shareholders' Equity.
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared in
accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Credit Exposure” means LC Exposure, Revolving Credit Exposure, Swingline
Exposure, or any thereof.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declining Lender” has the meaning specified in Section 2.14(d).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within two Business Days of the date required to be funded by it
hereunder, unless, in the case of any Loan, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent

5

--------------------------------------------------------------------------------




to funding (each of which condition, precedent, together with any applicable
default ,shall be specifically identified in writing), has not been satisfied,
(b) has notified the Borrower, or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within two Business Days after
request by the Administrative Agent in writing, to confirm in writing that it
will comply with its funding obligations (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or form the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Documentation Agent” has the meaning specified in the preamble hereof.
“Dollars” or “$” means the lawful money of the United States of America.
“Effective Date” has the meaning specified in the preamble hereof.
“Eligible Assignee” has the meaning specified in Section 10.07(g).
“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Requirement of Law.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

6

--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests”, “equity interests” and “equity securities” means, with
respect to any Person, all of the shares of capital stock of (or other ownership
or profit interests in) such Person, all of the warrants, options or other
rights for the purchase or acquisition from such Person of shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or non-voting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. The term Equity
Interests shall also include other securities or instruments that have both debt
and equity features.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (within the meanings of Sections 4203 and 4205 of ERISA) by
the Borrower or any ERISA Affiliate from a Multiemployer Plan or receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization (within the meaning of Section 4241 of ERISA); (d) the filing
of a notice by the Plan administrator of intent to terminate, the treatment of a
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate under Section 4042 of ERISA
a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA (other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA) upon the
Borrower or any ERISA Affiliate.
“Eurodollar Loan” means a Loan denominated in Dollars that bears interest at a
rate based upon the LIBO Rate.
“Eurodollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
“Event of Default” has the meaning specified in Section 8.01.
“Existing Credit Agreement” means that certain Multi-Year Revolving Credit
Agreement dated as of June 30, 2010 among the Borrower, Wells Fargo Bank,
National Association, as administrative agent, and the lenders party thereto, as
heretofore amended.

7

--------------------------------------------------------------------------------




“Extension Effective Date” has the meaning specified in Section 2.14(b).
“Extension of Credit” has the meaning specified in Section 4.01.
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight US
Federal funds transactions with members of the US Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fee Letters” means (i) the fee letter dated March 18, 2013 among the Borrower,
the Administrative Agent, Wells Fargo Securities, LLC, the Syndication Agent and
J.P. Morgan Securities LLC and (ii) the agency fee letter dated March 18, 2013
between the Borrower and the Administrative Agent.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or
secured by Cash Collateral in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of the outstanding Swingline Exposure other than Swingline Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or secured by Cash Collateral in accordance with the terms hereof.
“Fund” has the meaning set forth in Section 10.07(g).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or Such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supranational bodies such as the European Union or the
European Central Bank).

8

--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made

9

--------------------------------------------------------------------------------




non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes. As used in this
definition, “Excluded Taxes” means, with respect to the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.15), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii).
“Indemnitees” has the meaning specified in Section 10.04(b).
“Initial Issuing Banks” means each of Wells Fargo Bank, National Association and
JPMorgan Chase Bank, N.A., the Issuing Banks as of the Effective Date.
“Interest Election Request” has the meaning specified in Section 2.10(c).
“Interest Payment Date” means, (a) as to any Alternate Base Rate Loan (other
than the Swingline Loans), the last day of each calendar quarter with respect
thereto and, as to any Lender, the Maturity Date for such Lender, (b) as to any
Eurodollar Loan (other than the Swingline Loans), the last day of the Interest
Period with respect thereto, and, for Interest Periods longer than 3 months,
each date which is 3 months, or a whole multiple thereof, from the first day of
such Interest Period and (c) as to any Swingline Loan, the day such Swingline
Loan is paid.
“Interest Period” means, with respect to any Eurodollar Loan, (i) initially, the
period commencing on the Borrowing Date or continuation date, as the case may
be, with respect to such Eurodollar Loan and ending, 1 (or, to the extent funds
are available, as determined by the Administrative Agent, 2 or 3) weeks or 1, 3
or 6 (or, to the extent funds are available, as determined by the Administrative
Agent, 2, 9 or 12) months thereafter, as selected by the Borrower in its
Borrowing Request or Interest Election Request, as the case may be, given with
respect thereto, and (ii) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
1 (or, to the extent funds are available, as determined by the Administrative
Agent, 2 or 3) weeks, or 1, 3 or 6 (or, to the extent funds are available, as
determined by the Administrative Agent, 2, 9 or 12) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than two Business Days prior to the last day of the then current Interest
Period with respect thereto; provided, that (A) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day

10

--------------------------------------------------------------------------------




unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (B) any Interest Period (other than a 1, 2 or 3 week Interest Period) that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Issuing Banks” means the Initial Issuing Banks and any other Lender that
consents to act as an Issuing Bank and is reasonably acceptable to the
Administrative Agent. Any Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit requested by the Borrower in accordance with this
Agreement to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“Issuing Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by any Issuing Bank and the Borrower (or any Subsidiary) or in favor of such
Issuing Bank and relating to any such Letter of Credit.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Disbursement” means payment made by any Issuing Bank pursuant to a Letter of
Credit issued by such Issuing Bank.
“LC Exposure” means at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit issued for the account of the Borrower at such
time, plus (b) the aggregate amount of all LC Disbursements that the Borrower is
obligated to reimburse but which have not yet been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender at any time shall be
equal to its Applicable Percentage of the total LC Exposure at such time.
“LC Fees” has the meaning specified in Section 2.04(b).
“LC Issuance Limit” means for all Issuing Banks, collectively, a maximum
aggregate amount of $50,000,000.

11

--------------------------------------------------------------------------------




“Lender” has the meaning specified in the preamble hereof. Unless the context
otherwise requires, the term “Lender” includes the Swingline Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any stand-by letter of credit issued after the
Effective Date pursuant to this Agreement.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an Issuing Bank.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate (rounded upwards, if necessary, to the next 1/100 of 1%)
appearing at Reuters Reference BBA LIBOR01 page (or any successor to or
substitute for such index, providing rate quotations comparable to those
currently provided on such page of such index, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means the Revolving Loans made by the Lenders to the Borrower pursuant to
this Agreement. Unless the context otherwise requires, the term “Loan” includes
a Swingline Loan.
“Loan Documents” means this Agreement, each Note, the Issuing Documents, the Fee
Letter and each and every other agreement executed in connection with this
Agreement.
“Loan Parties” means, collectively, the Borrower and the Restricted
Subsidiaries.
“Majority Lenders” means, at any time, Lenders holding more than 50.0% of the
then aggregate outstanding amount of the Revolving Loans, LC Exposure and
Swingline Exposure held by the Lenders or, if no such principal amount or LC
Exposure is then outstanding, the Lenders having more than 50.0% of the
Commitments.
“Material Adverse Effect” means a material and adverse effect upon (a) the
consolidated financial condition of the Borrower and its Restricted Subsidiaries
considered as a whole, (b) the consolidated operations and properties of the
Borrower and its Restricted Subsidiaries, considered as a whole, (c) the

12

--------------------------------------------------------------------------------




Borrower’s ability to timely pay the Obligations, or (d) the enforceability of
the material terms of any Loan Document.
“Maturity Date” means April 19, 2018, as the same may be extended in accordance
with Section 2.14.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any “employee benefit plan” (as such term is defined
in Section 3(3) of ERISA) of the type described in Section 4001(a)(3) of ERISA,
to which the Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“New Funds Amount” means the amount equal to the product of a CI Lender’s
Commitment represented as a percentage of the aggregate total Commitments after
giving effect to the Commitment Increase times the aggregate principal amount of
the outstanding Revolving Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of Revolving Loans as a
result of any Revolving Borrowings made after giving effect to the Commitment
Increase on such Commitment Increase Effective Date).
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Notice of Commitment Increase” means a notice in the form of Exhibit G
specifying (i) the proposed effective date of a Commitment Increase, (ii) the
amount of the requested Commitment Increase, (iii) the amount of such Commitment
Increase agreed to by each then existing Lender and evidence of such agreement
reasonably satisfactory to the Administrative Agent, such Lender and the
Borrower, (iv) the identity of each financial institution not already a Lender
(which such financial institution shall be reasonably acceptable to the
Administrative Agent), which has agreed with the Borrower to become a Lender to
effect such Commitment Increase, accompanied by evidence reasonably satisfactory
to the Administrative Agent, such CI Lender and the Borrower of such CI Lender’s
agreement thereto and its joinder to this Agreement and (v) the amount of the
respective Commitments of the then existing Lenders and any such CI Lenders from
and after the Commitment Increase Effective Date. Each such existing Lender or
new Lender referenced in (iii) or (iv) being a “CI Lender”.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and including all LC
Exposure, whether such Obligations are direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its

13

--------------------------------------------------------------------------------




formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning specified in Section 10.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Permitted Liens” means:
(a)    operators’ liens under customary operating agreements, liens arising
under gas transportation and purchase agreements on the gas being transported or
processed which secure related gas transportation and processing fees only,
statutory Liens for taxes, assessments and governmental charges statutory
mechanics’, materialmen’s, carriers’, workmen’s and warehousemen’s Liens, and
other similar statutory Liens, provided such Liens secure only indebtedness,
liabilities and obligations which are not delinquent for a period of more than
30 days or which are being contested as provided in Section 6.07 of this
Agreement;
(b)    Liens on oil and gas properties which arise in the ordinary course of
business under joint operating agreements or farm-out agreements that are
entered into by the Loan Parties in the ordinary course of their business,
provided that such Liens are in each case limited to the properties that are the
subject of the relevant agreement and do not secure debt for borrowed money;
(c)    Liens on oil and gas properties which do not have developed reserves
(producing or non-producing) properly attributable thereto;
(d)    Liens on the Loan Parties’ office facilities;
(e)    Liens to secure the Obligations;
(f)    Liens of the type described in clause (ii) of the definition of Acquired
Debt securing Acquired Debt (owed by Restricted Subsidiaries) of the type
described in such clause, provided that such Acquired Debt meets the
requirements of Section 7.01(c);
(g)    Liens incurred or deposits made to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations;
(h)    encumbrances consisting of easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property of any Loan
Party for the purpose of roads,

14

--------------------------------------------------------------------------------




pipelines, transmission lines, transportation lines, distribution lines that, do
not secure Indebtedness or other monetary obligations and, in the aggregate, are
not substantial in amount and do not materially impairs the use of such property
by any Loan Party in the operation of its business and which do not in any case
materially detract from the value of the property subject thereto are or would
be violated in any material respect by existing or proposed operations of any
Loan Party;
(i)    deposits made in the ordinary course of business to secure the
performance of bids, trade contracts (other than for debt for borrowed money),
operating leases and surety bonds;
(j)    Liens securing Indebtedness of any Loan Party incurred to finance the
acquisition, construction or improvement of fixed or capital assets, provided
that (i) such Liens and the Indebtedness secured thereby shall be created
substantially simultaneously with the acquisition, construction or improvement
of such fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, (iii) the amount
of Indebtedness initially secured thereby is not more than 100% of the purchase
price or cost of construction or improvement of such fixed or capital asset;
(k)     the interest or title of a lessor under any operating lease entered into
by any Loan Party in the ordinary course of its business and covering only the
assets so leased;
(l)     Liens not securing Indebtedness arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the FRB and no such deposit account is intended by
any Loan Party to provide collateral to the depository institution;
(m)    Liens not otherwise permitted so long as an equal and ratable Lien on
such collateral security is granted to secure the Obligations; and
(n)    Liens not otherwise permitted so long as the aggregate outstanding
principal amount of the obligations secured thereby does not exceed at any one
time, as to all Loan Parties, 10% of Consolidated Net Tangible Assets;
provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such Permitted
Lien ranks (apart from the effect of any Lien included in or inherent in any
such Permitted Liens) in priority to the Obligations.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Post-Default Rate” has the meaning specified in Section 2.10(a).
“Pricing Schedule” means the schedule attached hereto as Schedule 1.01 and
identified as such.

15

--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
U.S. office; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
not priced in relation to such rate, that it is not necessarily the lowest or
best rate actually charged to any customer and that the Administrative Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate.
“Principal Amount” means the outstanding principal amount of any Loan.
“Projected Oil and Gas Production” has the meaning specified in Section 7.10.
“Questar Gas” means Questar Gas Company, a Utah corporation, which is a
Restricted Subsidiary.


“Questar Gas 2012 Notes” means the Senior Notes issued by Questar Gas on
December 14, 2012 in the original principal amount of $150,000,000 pursuant to
the Questar Gas 2012 Note Purchase Agreement.


“Questar Gas 2012 Note Purchase Agreement” means the Note Purchase Agreement
dated November 2, 2012 among Questar Gas and the purchasers party thereto
pursuant to which the Questar Gas 2012 Notes were issued.


“Reducing Percentage Lender” means each then existing Lender immediately prior
to giving effect to a Commitment Increase, that is not increasing its Commitment
in connection with such Commitment Increase (with the result that the relative
percentage of the aggregate total Commitments of such Lender shall be reduced
after giving effect to such Commitment Increase).
“Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Revolving Loans decrease as a result of a Commitment Increase on any
Commitment Increase Effective Date (without regard to the effect of any
Revolving Borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).
“Register” has the meaning specified in Section 10.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Responsible Officer” means the chairman of the board, chief executive officer,
president or chief financial officer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on

16

--------------------------------------------------------------------------------




account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary, including without limitation Questar Pipeline Company,
Questar Gas Company and Wexpro Company.
“Revolving Commitment Termination Date” means the earliest of:
(a) the Maturity Date;
(b) the date on which the Commitments are terminated in full or reduced to zero
pursuant to Section 2.06; or
(c) the date on which the Commitments otherwise are terminated in full and
reduced to zero pursuant to Section 8.02(a).
“Revolving Credit Exposure” means, at any time, the aggregate Principal Amount
of Revolving Loans made by any Lender at such time.
“Revolving Loan” means any Loan made by the Lenders pursuant to Section 2.01(a)
of this Agreement.
“Revolving Period” means the period from and including the Effective Date to but
excluding the Revolving Commitment Termination Date.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shareholders’ Equity” means, as of any date of determination, the Borrower's
(or with respect to Section 7.01(f), the Restricted Subsidiaries') "Total
Equity" as set forth in the Borrower's (or with respect to Section 7.01(f), the
Restricted Subsidiaries') most recent balance sheet as supplied pursuant to
Section 6.02(a) or 6.02(b), as applicable, in each case adjusted to exclude
unrealized noncash gains or losses resulting from "mark to market" adjustments
pursuant to ASC 815.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange

17

--------------------------------------------------------------------------------




transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.15.
“Syndication Agent” has the meaning specified in the preamble hereof.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Type” means as to any Loan or Borrowing, its nature as an Alternate Base Rate
Loan or an Alternate Base Rate Borrowing, a Eurodollar Loan or a Eurodollar
Borrowing.
“United States” and “U.S.” mean the United States of America, its fifty states
and the District of Columbia.
“Unrestricted Subsidiary” means any Person in which the Borrower does not own an
interest (directly or indirectly) on the Effective Date which hereafter becomes
a Subsidiary of the Borrower and which, within 90 days thereafter, is designated
as an Unrestricted Subsidiary by the Borrower by notice given to the
Administrative Agent, provided that the Borrower may not designate as an
Unrestricted Subsidiary any Subsidiary in which it has made an Investment of
more than $25,000,000 (directly or indirectly) by any

18

--------------------------------------------------------------------------------




means other than newly issued stock or treasury stock of the Borrower, which may
be used to make an Investment in Unrestricted Subsidiaries without limit, and
provided further that in the event the book value of the assets of any
Unrestricted Subsidiary at any time exceeds $25,000,000, such Subsidiary shall
cease to be an Unrestricted Subsidiary and shall automatically become a
Restricted Subsidiary.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

19

--------------------------------------------------------------------------------




1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
1.07    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuing Bank
Documents related thereto, whether or not such maximum face amount is in effect
at such time.
ARTICLE II.    
AMOUNT AND TERMS OF LOANS
2.01    Loans.
(a)    Subject to the terms and conditions of this Agreement, from time to time
during the Revolving Period, each Lender severally agrees to make Revolving
Loans to the Borrower in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
sum of the total Credit Exposures of all Lenders exceeding the total
Commitments. Within the foregoing limits, the Borrower may use the Commitments
by borrowing, repaying and prepaying the Revolving Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.
(b)    Each Loan shall be made only during the Revolving Period as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their Commitments. The failure of any Lender to make any Loan
required to be made by it, fund participations in Letters of Credit and
Swingline Loans and make payments under Section 10.04(c) shall not relieve any
other Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and not joint, and no Lender shall be responsible for any
other Lender’s failure to make Loans, fund participations in Letters of Credit
and Swingline Loans or make payments under Section 10.04(c).
(c)    Subject to Section 3.03, the Loans may be (i) Eurodollar Loans, (ii)
Alternate Base Rate Loans or (iii) a combination thereof, as determined by the
Borrower. Eurodollar Loans shall be made and maintained by each Lender at its
applicable Lending Office, at its option, provided that the exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement or create or increase any obligation
of the Borrower not otherwise arising, or arising in such increased amount,
under Section 3.04.

20

--------------------------------------------------------------------------------




2.02    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
and accrued interest amount of each Revolving Loan of such Lender on the
Maturity Date in respect of such Lender, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding; provided
further, that all Loans shall be paid on such earlier date upon which the
maturity of the Loans shall have been accelerated pursuant to Section 8.02(a).
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    Absent manifest error, the entries made in the accounts maintained
pursuant to paragraph (b) and (c) of this Section 2.02 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
(e)    Any Lender may request that Loans made by it to the Borrower be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender in
substantially the form attached hereto as Exhibit B. Thereafter, the Loans
evidenced by such Note and interest thereon shall, at all times (including after
assignment pursuant to Section 10.04), be represented by one or more Notes in
such form payable to the order of the payee named therein.
(f)    Each Lender is authorized to endorse the date, Type and amount of each
Loan made by such Lender, each continuation thereof, each conversion of all or a
portion thereof to the same or another Type, and the date and amount of each
payment of principal with respect thereto on the schedule annexed to and
constituting a part of its Note from the Borrower. No failure to make or error
in making any such endorsement as authorized hereby shall affect the validity of
the obligations of the Borrower to repay the unpaid Principal Amount of the
Loans made to the Borrower with interest thereon as provided in Section 2.10 or
the validity of any payment thereof made by the Borrower. Each Lender shall, at
the request of the Borrower, deliver to the Borrower copies of the Borrower’s
Note and the schedules annexed thereto.
2.03    Procedure for Borrowing.The Borrower may borrow Loans on any Business
Day; provided that the Borrower shall notify the Administrative Agent by
telephone of the Borrowing (the “Borrowing Request”) not later than 11:00 a.m.,
New York City time (a) three Business Days prior to the Borrowing Date, in the
case of Eurodollar Loans, and (b) on the Borrowing Date, in the case of
Alternate Base Rate Loans. Each telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by either hand delivery (including
overnight courier), facsimile or e-mail electronic transmission to the
Administrative

21

--------------------------------------------------------------------------------




Agent of a written Borrowing Request, substantially in the form of Exhibit A
attached hereto or such other form as may be approved by the Administrative
Agent, signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify (i) the amount to be borrowed, (ii) the Borrowing Date,
(iii) whether the Borrowing is to consist of Eurodollar Loans, Alternate Base
Rate Loans, or a combination thereof (in each case stating the amounts
requested), (iv) in the case of Eurodollar Loans, the length of the Interest
Period(s) therefor, and (v) the location and number of the Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.12. Each Borrowing shall be in an aggregate principal amount not less
than the lesser of (i) (A) with respect to Eurodollar Loans, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, and (B) with respect to
Alternate Base Rate Loans, $500,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the then unused Commitments. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each Borrowing available to the
Administrative Agent for the account of the Borrower in accordance with Section
2.12. The proceeds of each such Borrowing of Revolving Loans will be made
available to the Borrower by the Administrative Agent in accordance with Section
2.12.
2.04    Commitment Fees and LC Fees.
(a)    Subject to Section 2.16(a)(iii), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Commitment Fee from the Effective Date to, but not
including, the Maturity Date or such earlier date upon which the Commitments
shall terminate or be reduced to zero as provided herein, computed at the
Commitment Fee Rate times the actual daily amount by which the aggregate
Commitments of all Lenders exceeds the aggregate Credit Exposure of all Lenders
(but excluding any Swingline Loans) (the “Commitment Fee”).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same rate as the Eurodollar Margin
on the average daily amount of such Lender’s LC Exposure to the Borrower
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Initial
Issuing Bank for its own account an issuing or fronting fee in the amount
specified in the Fee Letter (and to each other Issuing Bank for its own account,
an issuing or fronting fee in such amount as may be agreed to between the
Borrower and such Issuing Bank), payable on the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) (collectively, the “LC
Fees”).
(c)    Reserved.
(d)    Commitment Fees and LC Fees payable to any Lender or any Issuing Bank
shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on June 30, 2013, and on the Maturity Date
with respect to such Lender and such Issuing Bank or, with respect to Commitment
Fees, on such earlier date as the Commitments shall terminate or be reduced to
zero as provided herein. All accrued Commitment Fees and LC Fees payable to any
Lender or any Issuing Bank which are not paid on or before the Maturity Date
with respect to such Lender or such Issuing Bank shall be due and payable on
demand.
(e)    The Borrower shall pay to Wells Fargo Securities, Inc., JPMorgan
Securities LLC and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

22

--------------------------------------------------------------------------------




2.05    Letters of Credit.
(a)    Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit for its own account or the account of
any other Person, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank issuing such Letter of Credit, at any time and from time to
time prior to the Revolving Commitment Termination Date; provided that no
Issuing Bank shall be obligated to issue any Letter of Credit (i) that would
result in the aggregate undrawn or drawn and unreimbursed amount of Letters of
Credit outstanding issued by all Issuing Banks to exceed the LC Issuance Limit,
or (ii) at any time a Lender is a Defaulting Lender, unless such Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate such Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(a)(iv)); provided further, no
Initial Issuing Bank shall be obligated to issue any Letter of Credit that would
result in the aggregate undrawn or drawn and unreimbursed amount of Letters of
Credit outstanding issued by such Initial Issuing Bank to exceed one-half (50%)
of the difference of (x) the LC Issuance Limit minus (y) the aggregate undrawn
or drawn and unreimbursed amount of Letters of Credit outstanding issued by
Issuing Banks other than the Initial Issuing Banks. In the event of (i) any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of Letter of Credit Application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, or (ii) any terms and conditions
supplemental to the terms and conditions of this Agreement contained in any such
form of Letter of Credit Application or such other agreement, in each case, the
terms and conditions of this Agreement shall control and such supplemental terms
and conditions shall be ignored.
(b)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver (including by overnight courier) or send by facsimile (or transmit by
electronic transmission, if arrangements for doing so have been approved by such
Issuing Bank) to the appropriate Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with Section 2.05(c)), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by an Issuing Bank, the Borrower also shall submit a Letter of Credit
Application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit, the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension and the
continuation of a Letter of Credit hereunder by the deemed issuance thereof
hereunder (i) the LC Exposure shall not exceed the unused Commitments of all
Lenders, (ii) the Credit Exposure shall not exceed the total Commitments, (iii)
the requested Letter of Credit shall not result in all the Issuing Banks having
outstanding Letters of Credit in an aggregate undrawn or drawn and unreimbursed
amount in excess of the Issuing Banks’ LC Issuance Limit, and (iv) if such
Issuing Bank is an Initial Issuing Bank, the requested Letter of Credit shall
not result in such Initial Issuing Bank having outstanding Letters of Credit in
an aggregate undrawn or drawn and unreimbursed amount in excess of one-half
(50%) of the difference of (x) the LC Issuance Limit minus (y) the aggregate
undrawn or drawn and unreimbursed amount under outstanding Letters of Credit
issued by Issuing Banks other than the Initial Issuing Banks; provided that such
Issuing Bank shall not issue, amend, renew or extend any Letter of Credit if
such Issuing Bank shall have received written notice (which has not been
rescinded) from the Administrative Agent or any Lender that any applicable
condition precedent

23

--------------------------------------------------------------------------------




to the issuance, amendment, renewal or extension of such Letter of Credit has
not been satisfied at the requested time of issuance, amendment, renewal or
extension of such Letter of Credit.
(c)    Each Letter of Credit shall be denominated in Dollars and shall expire at
or prior to the close of business on the date selected by the Borrower, which
shall not be later than the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and (ii) the date
that is five Business Days prior to the Maturity Date; provided that a Letter of
Credit may expire after the Maturity Date if the Borrower provides to the
Issuing Bank thereof at any time on or prior to the date that is five Business
Days prior to the Maturity Date, an amount of Cash Collateral equal to the LC
Exposure of such Letter of Credit as of such date plus any accrued and unpaid
interest thereon.
(d)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Bank thereof or the Lenders, such Issuing Bank hereby grants to
each Lender, and each such Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of an Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.05(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(e)    If an Issuing Bank shall make any LC Disbursement in respect of a Letter
of Credit, the Borrower shall reimburse such LC Disbursement in Dollars by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives a notice of such LC Disbursement from the Administrative
Agent, if such notice is received prior to 10:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives a notice of such LC Disbursement from the Administrative
Agent, if such notice is not received prior to such time on the day of receipt;
provided that, with respect to any such payment owing by the Borrower prior to
the Revolving Commitment Termination Date, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 (or Section 2.15 in the case of a Swingline Loan) that such payment be
financed with an Alternate Base Rate Loan or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.12 with respect to Loans
made by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to such Issuing Bank the amounts so received by the Administrative Agent
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to such Issuing Bank or, to the extent that the
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing

24

--------------------------------------------------------------------------------




Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement thereby
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(f)    To the extent permitted by law, the Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank thereof under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. To the extent permitted by law, none of the Administrative Agent, the
Lenders, or the Issuing Banks, or any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank thereof;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. To the extent permitted by law, the parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank, such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank thereof may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    An Issuing Bank shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit issued thereby. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    If an Issuing Bank shall make any LC Disbursement, then, unless the
Borrower shall reimburse such LC Disbursement in full on the date specified in
Section 2.05(e), the unpaid amount thereof shall bear interest, for each day
from and including the date such reimbursement is due pursuant to Section
2.05(e) to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Alternate Base Rate Loans
(including the Base Rate Margin); provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.05(e), then the
provisions of Section 2.10(a) pertaining to interest payable on overdue
principal shall apply. Interest accrued pursuant to this

25

--------------------------------------------------------------------------------




paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.05(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(i)    An Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter, and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor. After the replacement of the
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
(j)    (i)  If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Majority Lenders or, if
the maturity of the Loans has been accelerated, from the Administrative Agent or
the Majority Lenders, demanding the deposit of Cash Collateral pursuant to this
paragraph, (ii) on the Business Day that the Borrower receives notice from
either the Administrative Agent acting alone or the Majority Lenders demanding
deposit of Cash Collateral pursuant to Section 2.08(b) (or, if such notice is
received on a day other than a Business Day, on the next Business Day following
receipt of such notice), and (iii) at any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, any
Issuing Bank or the Swingline Lender with respect to any Fronting Exposure, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash (in the applicable currency) equal to the LC Exposure (or such Fronting
Exposure) as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in Section 8.01(h)(i) or (ii). The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Banks and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in
certificates of deposits of the Administrative Agent or securities backed by the
full faith and credit of the United States of America, at the option of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Monies in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements (or
repayment of Swingline Loans) for which it has not been reimbursed (or which
have not been repaid) and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure (or such Fronting Exposure) at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of the Majority Lenders),
be applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within two Business Days
after all Events of Default have been cured or waived.

26

--------------------------------------------------------------------------------




2.06    Reduction or Termination of Commitments. Unless previously terminated,
the Commitments shall terminate on the Revolving Commitment Termination Date.
The Borrower shall have the right, upon not less than two Business Days’ written
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, reduce the amount of the Commitments; provided, however, that the
Borrower shall not terminate or reduce any Commitment if, after giving effect to
any concurrent repayment of the Loans in accordance with Section 2.07 and
Section 2.08, the total Credit Exposure of the Lenders would exceed the sum of
total Commitments. Any reduction shall be accompanied by prepayment of the Loans
to the extent, if any, that the total Credit Exposure of the Lenders then
outstanding exceeds the sum of the total Commitments as then reduced. Any
termination of the Commitments shall be accompanied by prepayment in full of the
Loans then outstanding and the payment of any unpaid fees then accrued
hereunder. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender thereof. Any partial reduction shall be in an amount of
$5,000,000 or a whole multiple thereof and shall reduce permanently the total
amount of the Commitments, together with a corresponding reduction in the
aggregate amount of each Lender’s applicable Commitment. The Commitments, once
terminated or reduced, may not be reinstated. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their Commitments
(except for in connection with the termination of this Agreement as to any
Lender pursuant to Section 10.15).
2.07    Optional Prepayments.
(a)    The Borrower may, at its option, as provided in this Section 2.07, at any
time and from time to time prepay the Loans, in whole or in part, upon written
notice to the Administrative Agent (and, in the case of prepayments of Swingline
Loans, the Swingline Lender), specifying (i) the date and amount of prepayment,
and (ii) the respective amounts to be prepaid in respect of such Loans. Upon
receipt of such prepayment notice, the Administrative Agent shall promptly
notify each Lender thereof. The payment amount specified in such notice shall be
due and payable on the date specified. All prepayments pursuant to this Section
2.07 shall include accrued interest on the amount prepaid to the date of
prepayment and, in the case of prepayments of Eurodollar Loans, any amounts
payable pursuant to Section 3.05. The Loans shall also be subject to prepayment
as provided in Section 2.06, Section 2.08 and Section 10.15.
(b)    Partial optional prepayments pursuant to this Section 2.07 shall be in an
aggregate principal amount of (i) with respect to Eurodollar Loans, $5,000,000
or any whole multiple of $1,000,000 in excess thereof and (ii) with respect to
Alternate Base Rate Loans, $500,000 or any whole multiple of $100,000 in excess
thereof. All prepayments of Loans pursuant to this Section 2.07 shall be without
the payment by the Borrower of any premium or penalty except for amounts payable
pursuant to Section 3.05.
2.08    Mandatory Prepayments.
(a)    If at any time the total Credit Exposures of the Lenders exceeds the sum
of the total Commitments, the Borrower shall prepay the Loans owing by it to
such Lenders in an amount equal to such excess. Each prepayment of Loans
pursuant to this Section 2.08 shall be accompanied by payment of accrued
interest on the amount prepaid to the date of prepayment and, in the case of
prepayments of Eurodollar Loans, any amounts payable pursuant to Section 3.05.
(b)    If, after all Loans have been prepaid pursuant to this Section 2.08, any
such excess remains as a result of LC Exposure, the Borrower shall provide Cash
Collateral to cover any such excess caused by LC Exposure.
2.09    Commitment Increases.

27

--------------------------------------------------------------------------------




(a)    So long as no Default or Event of Default has occurred and is continuing,
the Borrower may request from time to time, that the aggregate amount of the
Lenders’ Commitments be increased (each a “Commitment Increase”) by delivering a
Notice of Commitment Increase; provided, however, that: no Lender’s Commitment
may ever be increased without its prior written consent;
(i)    any Notice of Commitment Increase must be given no later than three
Business Days prior to the Revolving Commitment Termination Date;
(ii)    the effective date of any Commitment Increase (the “Commitment Increase
Effective Date”) shall be no earlier than three Business Days after receipt by
the Administrative Agent of such Notice of Commitment Increase;
(iii)    the amount of any Commitment Increase must be at least $10,000,000;
(iv)    any new Lender shall have received such customary legal opinions (or
written consents permitting such new Lender to rely upon the legal opinions
delivered to Lenders on the Closing Date by the authors thereof) as such new
Lender may reasonably request; and
(v)    after giving effect to any requested Commitment Increase, the aggregate
amount of the Commitments shall not exceed $1,000,000,000.
(b)    On each Commitment Increase Effective Date, so long as no Default or
Event of Default has occurred and is continuing, each of the conditions set
forth in Section 7.02 are satisfied as of such Commitment Increase Effective
Date and no Material Adverse Change shall exist as of such date, each Commitment
Increase shall become effective on its Commitment Increase Effective Date and
upon such effectiveness:
(i)    the Administrative Agent shall record in the Register each CI Lender’s
information, if necessary, as provided in the Notice of Commitment Increase and
pursuant to an Administrative Questionnaire that shall be completed and
delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date;
(ii)    the Administrative Agent shall distribute to each Lender (including each
CI Lender) a copy of the Annex I attached to the Notice of Commitment Increase
relating to such Commitment Increase;
(iii)    each CI Lender identified on the Notice of Commitment Increase for such
Commitment Increase shall be a “Lender” for all purposes under this Agreement;
(iv)    to the extent there are Revolving Loans outstanding as of such date:
(A)    each CI Lender shall, by wire transfer of immediately available funds,
deliver to the Administrative Agent such CI Lender’s New Funds Amount for the
applicable Commitment Increase Effective Date, which amount, for each such CI
Lender, shall constitute Revolving Loans made by such CI Lender to the Borrower
pursuant to this Agreement on such Commitment Increase Effective Date; and
(B)    the Administrative Agent shall, by wire transfer of immediately available
funds, pay to each then Reducing Percentage Lender its Reduction Amount for such

28

--------------------------------------------------------------------------------




Commitment Increase Effective Date, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.07, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Revolving Loans of
such Reducing Percentage Lender; and
(c)    To the extent there is any Letter of Credit outstanding as of such
Commitment Increase Effective Date, each CI Lender shall be deemed to have
acquired, and each Reducing Percentage Lender shall be deemed to have
transferred, such portions of the existing participations in such Letter of
Credit as shall cause the participations therein of all Lenders to be pro rata
in accordance with the Applicable Percentages of all Lenders on such Commitment
Increase Effective Date (after giving effect to the Commitment Increases of all
Lenders).
2.10    Interest.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto on the unpaid Principal Amount thereof at a
rate per annum equal to the LIBO Rate for such Interest Period plus the
Eurodollar Margin for such day. Each Alternate Base Rate Loan shall bear
interest on the unpaid Principal Amount thereof at a fluctuating rate per annum
equal to the Alternate Base Rate plus the Base Rate Margin. Each Swingline Loan
shall bear interest on the unpaid Principal Amount of such Loan at a rate per
annum equal to the Alternate Base Rate plus the Base Rate Margin. Upon the
occurrence and continuance of any Event of Default occurring pursuant to Section
8.01(h)(i) or (ii), all Loans outstanding shall automatically bear interest (and
all LC Fees shall accrue) (in each case as well after as before judgment), at a
rate per annum which is one percent (1%) above the rate which would otherwise be
applicable to such Loan (or such LC Fee) pursuant to whichever of the three
preceding sentences shall apply (the “Post-Default Rate”) until paid in full.
Upon the occurrence and continuance of any Event of Default occurring pursuant
to Section 8.01(a), such overdue amount shall automatically bear interest (as
well after as before judgment), at the Post-Default Rate. Upon the occurrence
and continuance of any other Event of Default other than those listed in the
previous two sentences, all Loans outstanding shall bear interest (and all LC
Fees shall accrue) (in each case as well after as before judgment), at the
Post-Default Rate upon the written election of the Majority Lenders. Interest
shall be payable in arrears on each Interest Payment Date; provided, however,
that interest payable on overdue principal shall be payable on demand.Each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Loan, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to continue such Borrowing to a different Type or to continue such
Borrowing for an additional Interest Period (and elect Interest Periods
therefor), all as provided in this Section 2.10; provided, after giving effect
to all Borrowings, all conversions of Loans from one Type to the other, and all
continuations of Loans as the same Type, there shall not be more than ten
Interest Periods in effect with respect to Loans. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall then and thereafter be considered a separate Borrowing. This
Section 2.10(b), as it refers to Types of Loans, shall not apply to Swingline
Loans, which may only be made as Base Rate Loans and may not be converted or
continued.
(b)    To make an election pursuant to this Section 2.10, the Borrower shall
notify the Administrative Agent of such election (the “Interest Election
Request”) by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery (including overnight courier), facsimile or
e-mail electronic transmission to the Administrative Agent of a written

29

--------------------------------------------------------------------------------




Interest Election Request, substantially in the form of Exhibit A-2 attached
hereto or such other form as may be approved by the Administrative Agent, signed
by the Borrower.
(c)    Each telephonic and written Interest Election Request shall identify the
Borrower and specify the following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an Alternate Base Rate
Borrowing or a Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
(d)    If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(e)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s obligation with respect to each resulting Borrowing.
(f)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Loan prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as an Alternate Base Rate
Loan. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be continued as a
Eurodollar Loan, and (ii) unless repaid, each Eurodollar Loan shall be continued
as an Alternate Base Rate Loan at the end of the Interest Period applicable
thereto.
2.11    Computation of Interest and Fees.
(a)    Interest on Alternate Base Rate Loans, Swingline Loans and fees shall be
calculated on the basis of a 365- (or 366- as the case may be) day year for the
actual days elapsed. Interest on Eurodollar Loans shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall notify the Borrower and the Lenders of each determination of a LIBO Rate
and of the interest rate applicable to each Swingline Loan. Any change in the
interest rate resulting from a change in the Alternate Base Rate shall become
effective as of the opening of business on the day on which such change in the
applicable rate shall become effective. The Administrative Agent shall notify
the Borrower and the Lenders of the effective date and the amount of each such
change in the Alternate Base Rate.

30

--------------------------------------------------------------------------------




(b)    The Administrative Agent shall, at the request of the Borrower, deliver
to the Borrower a statement showing the computations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.11(a).
2.12    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed Borrowing Date thereof by wire transfer of immediately available funds
by 12:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.15. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Alternate Base Rate Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank making such LC Disbursement.Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.12(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then each such Lender and the Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the cost
incurred by the Administrative Agent for making such Lender’s share of such
Borrowing and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, or (ii) in the case of the
Borrower, the interest rate applicable to Alternate Base Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
2.13    Pro Rata Treatment and Payments.
(a)    Each Borrowing by the Borrower from the Lenders, each payment (including
each prepayment) by the Borrower on account of the principal of and interest on
the Loans and on account of any fees hereunder, any reimbursement of LC
Disbursements, and any reduction of the Commitments of the Lenders hereunder
shall be made pro rata according to the Commitments, except that (i) payments or
prepayments, and offsets against or reductions from the amount of payments and
prepayments, in each case, specifically for the account of a particular Lender
under the terms of Section 2.04, Section 2.09(b), Section 2.15, Section 3.01,
Section 3.02, Section 3.04, Section 3.05, Section 10.04 or Section 10.15 shall
be made for the account of such Lender (or the Swingline Lender in the case of
Section 2.15), and (ii) if any Lender shall become a Defaulting Lender, from and
after the date upon which such Lender shall have become a Defaulting Lender, any
payment made on account of principal of or interest on the Loans shall be
applied, first for the account of the Lenders other than the Defaulting Lender,
pro rata according to the Commitments of such Lenders, until the principal of
and interest on the Loans of such Lenders shall have been paid in full and,
second for the account of such Defaulting Lender, provided that the application
of such payments in accordance with this clause (ii) shall not constitute an
Event of Default or a Default, and no payment of principal of or interest on the
Loans of such Defaulting Lender shall be considered to be overdue for purposes
of Section 2.10(a), if, had such payments been applied without regard to this
clause (ii), no such Event of Default or Default would have occurred and no such
payment of principal of or interest on the Loans of such Defaulting Lender would
have been overdue. All payments (including prepayments) to be made by the

31

--------------------------------------------------------------------------------




Borrower on account of principal, interest, reimbursement of LC Disbursements
and fees shall be made in immediately available funds without setoff or
counterclaim and shall be made to the Administrative Agent on behalf of the
Lenders (or on behalf of the Issuing Banks or the Swingline Lender, as the case
may be) at the Administrative Agent’s office as notified to the Borrower from
time to time at least five Business Days before any change in such office. On
the date of this Agreement, the office of the Administrative Agent is located as
set forth on Schedule 10.02. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received.
Reimbursement of all LC Disbursements shall be made as required by Section
2.05(e).
(b)    If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Business Day.
(c)    Except as provided in Section 2.04(d), Section 2.09(b), Section 3.01,
Section 3.02, Section 3.04, Section 3.05, Section 10.04, Section 10.15, and this
Section 2.13, if any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender (other than, in the case of
Swingline Loans, the Swingline Lender), then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements with respect to the Loans and LC Exposure
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent,

32

--------------------------------------------------------------------------------




at the greater of the cost incurred by the Administrative Agent for making such
distributed amount and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), Section 2.05(e), Section 2.09(b), Section 2.12(b)
or Section 2.13(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
2.14    Extension of Maturity Date.
(a)    Not earlier than 60 days prior to, nor later than 45 days prior to, each
anniversary of the Effective Date, the Borrower may (but in no event on more
than two occasions during the term of this Agreement), upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date. Within 30 days of delivery of such
notice, each Lender shall notify the Administrative Agent whether or not it
consents to such extension (which consent may be given or withheld in such
Lender’s sole and absolute discretion). Any Lender not responding within the
above time period shall be deemed not to have consented to such extension. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Lenders’ responses.
(b)    The Maturity Date shall be extended if Majority Lenders (the “Consenting
Lenders”) have consented thereto.  If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the date which is one year after the
Maturity Date then in effect, effective as of the date the Administrative Agent
has received the documents required to be delivered by Section 2.14(c)(iii) (the
“Extension Effective Date”).  The Administrative Agent and the Borrower shall
promptly confirm to the Lenders such extension and the Extension Effective Date.
(c)    Notwithstanding the foregoing, the extension of the Maturity Date
pursuant to this Section 2.14 shall not be effective with respect to any Lender
unless:
(i)    on the Extension Effective Date, no Default shall have occurred and be
continuing, and no Default shall occur, as a result of such extension;
(ii)    on and as of the Extension Effective Date, the representations and
warranties contained in this Agreement are true and correct both before and
after giving effect to the extension, as though made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date); and
(iii)    the Borrower shall deliver to the Administrative Agent (A) copies of
corporate resolutions certified by the Secretary or Assistant Secretary of the
Borrower, or such other evidence as may be satisfactory to the Administrative
Agent, demonstrating that the Borrower’s incurrence of indebtedness hereunder
with a Maturity Date as extended pursuant to this Section 2.14 has been duly
authorized by all necessary corporate action and (B) a certificate signed by a
Responsible Officer dated as of the Extension Effective Date certifying that (1)
before and after giving effect to such extension, the representations and
warranties contained in Article V (excluding the representation and warranty set
forth in Section 5.06(c) of this Agreement) and the other Loan Documents made by
it are true and correct in all material respects on and as of the Extension
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which

33

--------------------------------------------------------------------------------




case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.06 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.02, (2) before and after giving effect to such extension no Default
exists or will exist, and (3) no event has occurred since the date of the most
recent audited financial statements of the Borrower delivered pursuant to
Section 6.02(a) and (b) that has had, or could reasonably be expected to have, a
Material Adverse Effect.
(d)    If any Lender does not consent to the extension of the Maturity Date as
provided in this Section 2.14 (a “Declining Lender”), the Borrower shall have
the right to replace such Lender in accordance with Section 10.15.
(e)    The Borrower shall pay any Loans outstanding on the Maturity Date (prior
to giving effect to any extension) as to any non-extending Lenders (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep outstanding Loans ratable with any revised and new Pro Rata Shares of all
the Lenders extending such Maturity Date (after giving effect to such
extension).
(f)    This Section 2.14 shall supersede any provisions in Section 2.07 or 10.01
to the contrary.
2.15    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Revolving Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $75,000,000 or (ii) the total Credit Exposures
exceeding the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile or e-mail electronic
transmission), substantially in the form of Exhibit A-1 attached hereto or such
other form as may be approved by the Swingline Lender, executed by the
Borrower), not later than 2:00 p.m. (or 12:00 p.m. in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e)), New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the Borrower, the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender by 3:00 p.m
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank
making such LC Disbursement by 1:00 p.m.), New York City time, on the requested
date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and

34

--------------------------------------------------------------------------------




unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.12 with respect to Loans made
by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
(d)    At any time that there shall exist a Defaulting Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral to secure any Fronting
Exposure as may be required pursuant to Section 2.05(j)(iii) hereof.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.09), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Banks
or Swingline Lender hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.05(j)(iii); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so

35

--------------------------------------------------------------------------------




determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement in accordance with Section 2.05(j)(iii); sixth, to
the payment of any amounts owing to the Lenders, the Issuing Banks or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Bank or Swingline Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or LC Disbursements were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, that Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC
Exposure and Swingline Loans are held by the Lenders pro rata in accordance with
the Applicable Percentages of the Lenders without giving effect to Section
2.16(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fees for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which
the Borrower has not provided Cash Collateral pursuant to Section 2.05(j)(iii).
(C) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to clause (B) above, the Borrower shall (x) pay to each non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Exposure that has
been reallocated to such non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Bank, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in LC Exposure and
Swingline Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the

36

--------------------------------------------------------------------------------




extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.05(j)(iii).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the Issuing Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the

37

--------------------------------------------------------------------------------




Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the Administrative Agent, Lender or Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and each Issuing Bank, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were properly imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or an Issuing Bank for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and each Issuing Bank shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by any Governmental Authority as
a result of the failure by such Lender or such Issuing Bank, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or such Issuing Bank, as
the case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such Issuing Bank, as the case may be, under

38

--------------------------------------------------------------------------------




this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(iii)    The agreements in clauses (i) and (ii) of this Section 3.01(c) shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender or an Issuing Bank, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent whenever a lapse
in time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect), whichever of the
following is applicable:

39

--------------------------------------------------------------------------------




(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
showing that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
necessary to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.
In addition, each Foreign Lender shall (and shall cause other persons acting on
its behalf to) take any reasonable action (including entering into an agreement
with the Internal Revenue Service) to comply with any information gathering and
reporting requirements, in each case, that are required to obtain the maximum
available exemption from United States federal withholding taxes under FATCA
with respect to payments received by or on behalf of such Foreign Lender.
(iii)    Each Lender and Issuing Bank shall promptly (A) notify the Borrower and
the Administrative Agent of any change in circumstances which would change any
claimed Tax exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iv)    The Borrower shall not be required to pay any Taxes or Other Taxes
pursuant to this Section 3.01 in respect of United States federal income taxes
if the obligation to withhold with respect to such Taxes or Other Taxes results
from, or would not have occurred but for, the failure of any Foreign Lender or
Foreign Participant to deliver the forms described in this Section 3.01(e) in
the manner and at the times specified in such paragraphs; provided, however,
that the Borrower shall be required to pay any Taxes or Other Taxes resulting
from a Change in Law (or interpretation thereof) that becomes effective after
the date hereof, subject to Section 3.04(d). A Foreign Lender shall not be
required to deliver any form or statement pursuant to this Section 3.01(e) that
such Foreign Lender is not legally able to deliver.

40

--------------------------------------------------------------------------------




(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an Issuing Bank, or have any obligation to pay
to any Lender or any Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such Issuing Bank, as the case may
be. If the Administrative Agent, any Lender or any Issuing Bank determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or such Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such Issuing Bank in the event the Administrative Agent, such
Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or any Issuing Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Loans, or to determine or charge interest rates based upon the LIBO Rate, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurodollar Loans or to
convert Alternate Base Rate Loans to Eurodollar Loans shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to Alternate Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.
3.03    Inability to Determine Rates. If the Majority Lenders determine that for
any reason adequate and reasonable means do not exist for determining the LIBO
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the LIBO Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Majority Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of
Alternate Base Rate Loans in the amount specified therein.

41

--------------------------------------------------------------------------------




3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans.
(a)    Subject to Section 3.04(d), if any Lender determines that as a result of
any Change in Law, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurodollar Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c)), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
(b)    Subject to Section 3.04(d), if any Lender determines that any Change in
Law regarding capital adequacy or liquidity requirements or any change therein
or in the interpretation thereof by any Governmental Authority, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.
(c)    Subject to Section 3.04(d), the Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 3.04 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof). Additionally, if any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been compensated by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to Section
3.04(a), then such Lender shall pay over such refund to the Borrower (but only
to the extent of compensation payments made, or additional amounts paid, by the
Borrower under Section 3.04(a) with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with

42

--------------------------------------------------------------------------------




respect to such refund); provided, that the Borrower, upon the request of such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender in the event such Lender is required to repay such
refund to such Governmental Authority. This Section 3.04(d) shall not be
construed to require any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Alternate Base Rate Loan on the date or in the amount notified by the
Borrower; or
(c)    any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.15;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Loan was in fact so
funded.
3.06    Matters Applicable to all Requests for Compensation.
(a)    A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
(b)    Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04 or if the Borrower is required to pay any amount for the account of any
Lender or Issuing Bank pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.15.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

43

--------------------------------------------------------------------------------




4.01    Conditions of Initial Obligation to Extend Credit. The initial
obligations of the Lenders and the Issuing Banks to make the initial Extension
of Credit shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.01)
(as used in this Section 4.01 and following Section 4.02, “Extension of Credit”
means the making of any Loan or the issuance of any Letter of Credit):
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or delivered by e-mail electronic transmission in
portable document format (pdf) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is validly existing and in good
standing in the jurisdiction of its incorporation;
(v)    a favorable opinion of Thomas Jepperson, General Counsel for Questar
Corporation, and a favorable opinion of Latham & Watkins LLP, each such opinion
to be addressed to the Administrative Agent and each Lender, as to the matters
set forth in Exhibit E and such other matters concerning the Loan Parties and
the Loan Documents as the Majority Lenders may reasonably request;
(vi)    a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Borrower and the validity
against the Borrower of the Loan Documents, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) that the Borrower is solvent, and (D) calendar year 2013-2015
projections prepared by management of balance sheets, income statements and
cashflow statements of the Borrower and its subsidiaries; and
(viii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the Issuing Banks, the Swingline Lender or the
Majority Lenders reasonably may require.

44

--------------------------------------------------------------------------------




(b)    The Administrative Agent shall be reasonably satisfied with the pro forma
capital and ownership structure of Borrower and its Subsidiaries, intercompany
loans among the Borrower and its Subsidiaries, and any flow of funds statement
delivered in connection with the closing of the transactions contemplated by
this Agreement.
(c)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all expenses (including, without
limitation, Attorney Costs) required to be reimbursed or paid by the Borrower
hereunder.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
4.02    Conditions to all Extensions of Credit. The obligation of each Lender to
honor any Borrowing Request (other than an Interest Election Request requesting
only the conversion of Loans from one Type to another or the continuation of
Eurodollar Loans), an Issuing Bank to amend, renew or extend any Letter of
Credit, or the Swingline Lender to make a Swingline Loan, is subject to the
following conditions precedent:
(a)    The representations and warranties of the Borrower contained in Article V
(excluding the representation and warranty set forth in Section 5.06(c) of this
Agreement) or any other Loan Document, or which are contained in any document
furnished by the Borrower to the Administrative Agent or the Lenders under or in
connection with this Agreement (excluding the representation and warranty set
forth in Section 5.06(c) of this Agreement), shall be true and correct on and as
of the date of such Extension of Credit, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02(a) the representations and warranties contained in
subsections (a) and (b) of Section 5.06 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.02.
(b)    No Default shall exist, or would result from such proposed Extension of
Credit.
(c)    The Administrative Agent and, if applicable, the appropriate Issuing Bank
or the Swingline Lender shall have received a Borrowing Request or request for
issuance of a Letter of Credit or making of a Swingline Loan in accordance with
the requirements hereof.
Each Borrowing Request or request for issuance of a Letter of Credit or making
of a Swingline Loan (other than an Interest Election Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Extension of Credit.

45

--------------------------------------------------------------------------------




ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
To confirm each Lender’s understanding concerning Loan Parties and Loan Parties’
businesses, properties and obligations and to induce each Lender to enter into
this Agreement and to extend credit hereunder, the Borrower represents and
warrants to the Administrative Agent and each Lender that:
5.01    No Default. No event has occurred and is continuing which constitutes a
Default.
5.02    Organization and Good Standing. Each Loan Party is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, having all powers required to carry on its business and enter into
and carry out the transactions contemplated hereby. Each Loan Party is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions within the United States wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
qualification necessary, except as would not, individually or in the aggregate,
have a Material Adverse Effect. Each Loan Party has taken all actions and
procedures customarily taken in order to enter, for the purpose of conducting
business or owning property, each jurisdiction outside the United States wherein
the character of the properties owned or held by it or the nature of the
business transacted by it makes such actions and procedures desirable, except as
would not, individually or in the aggregate, have a Material Adverse Effect.
5.03    Authorization. The Borrower has duly taken all action necessary to
authorize the execution and delivery by it of each Loan Document and to
authorize the consummation of the transactions contemplated thereby and the
performance of its obligations thereunder. The Borrower is duly authorized to
borrow funds hereunder.
5.04    No Conflicts or Consents. The execution and delivery by the Borrower of
the Loan Documents, the performance by the Borrower of its obligations under
such Loan Documents, and the consummation of the transactions contemplated by
the various Loan Documents, do not and will not (a) conflict with any provision
of (i) any Law, (ii) the Organization Documents of the Borrower, or (iii) any
agreement, judgment, license, order or permit applicable to or binding upon any
Loan Party, (b) result in the acceleration of any Indebtedness owed by any Loan
Party, or (c) result in or require the creation of any Lien upon any assets or
properties of any Loan Party, except as expressly contemplated or permitted in
the Loan Documents. Except as expressly contemplated in the Loan Documents no
consent, approval, authorization or order of, and no notice to or filing with,
any Governmental Authority or third party is required in connection with the
execution, delivery or performance by any Loan Party of any Loan Document or to
consummate any transactions contemplated by the Loan Documents.
5.05    Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of the Borrower, enforceable in accordance with their terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights.
5.06    Audited Financial Statements.
(a)    The Audited Financial Statements (i) fairly present the Borrower’s
consolidated financial position at the date thereof and the consolidated results
of the Borrower’s operations and the Borrower’s consolidated cash flows for the
respective periods thereof, and (ii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities

46

--------------------------------------------------------------------------------




for taxes, material commitments and Indebtedness. The Audited Financial
Statements were prepared in accordance with GAAP.
(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2012 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the Borrower’s consolidated financial
condition as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have, a Material Adverse Effect.
5.07    Other Obligations and Restrictions. No Loan Party has any outstanding
indebtedness, liabilities or obligations of any kind (including contingent
obligations, tax assessments, and unusual forward or long-term commitments)
which are, in the aggregate, material to the Borrower or material with respect
to the Borrower’s consolidated financial condition and not shown in the Audited
Financial Statements, the financial statements of the Borrower and its
Subsidiaries dated December 31, 2012 or disclosed on Schedule 5.07.
5.08    Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Loan Party to any Lender in connection
with the negotiation of this Agreement or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact known to any Loan Party (other than industry-wide risks
normally associated with the types of businesses conducted by Loan Parties)
necessary to make the statements contained herein or therein not misleading as
of the date made or deemed made. There is no fact known to the Borrower (other
than industry-wide risks normally associated with the types of businesses
conducted by Loan Parties) that has not been disclosed by the Borrower to each
Lender in writing which would reasonably be expected to have a Material Adverse
Effect.
5.09    Litigation. Except as disclosed in the Annual Report of the Borrower on
Form 10-K as of December 31, 2012 filed with the Securities and Exchange
Commission, there are no actions, suits or legal, equitable, arbitrative or
administrative proceedings pending, or to the knowledge of any Loan Party
threatened, against any Loan Party before any Governmental Authority which,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and there are no outstanding judgments, injunctions,
writs, rulings or orders by any such Governmental Authority against any Loan
Party which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
5.10    Labor Disputes and Acts of God. Except as disclosed on Schedule 5.10,
neither the business nor the properties of any Loan Party has been affected by
any fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), which, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
5.11    ERISA Plans and Liabilities. All currently existing Pension Plans are
listed on Schedule 5.11. Except as disclosed in the Audited Financial Statements
or on Schedule 5.11, no ERISA Event has occurred with respect to any Pension
Plan and all ERISA Affiliates are in compliance with ERISA in all

47

--------------------------------------------------------------------------------




material respects. No ERISA Affiliate is required to contribute to, or has
incurred any other absolute or contingent liability under Section 4201 or 4243
of ERISA in respect of, any Multiemployer Plan. Except as set forth on Schedule
5.11, no failure to meet the minimum funding standard of Section 412 of the Code
exists with respect to any Pension Plan, whether or not waived by the Secretary
of the Treasury or his delegate, and the current value of the accumulated
benefit obligation of each Pension Plan does not exceed the current value of the
assets of such Pension Plan available for the payment of such benefits by more
than $50,000,000.
5.12    Environmental and Other Laws.The Borrower and its Subsidiaries are
conducting their businesses in compliance with all applicable Laws, including
Environmental Laws, and have, and are in compliance with, all licenses and
permits required under any such Laws except as would not, individually or in the
aggregate, have a Material Adverse Effect. The Borrower and its Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as disclosed in the Annual Report of the Borrower on Form 10-K as
of December 31, 2012 filed with the Securities and Exchange Commission, or on
Schedule 5.12, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
Neither Borrower, nor any of its Subsidiaries nor, to the knowledge of Borrower,
none of its Affiliates and none of the respective officers, directors or agents
of Borrower, such Subsidiaries or such Affiliates (i) has violated or is in
violation of Anti-Terrorism Laws, (ii) has engaged or engages in any
transaction, investment, undertaking or activity that conceals the identity,
source or destination of the proceeds from any category of offenses designated
in the “Forty Recommendations” and “Nine Special Recommendations” published by
the Organisation for Economic Co-operation and Development’s Financial Action
Task Force on Money Laundering, (iii) is an Embargoed Person, (iv) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (v) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law or (vi) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
5.13    Borrower’s Subsidiaries.(a)    As of the Effective Date, the Borrower
does not have any Subsidiary or own any stock in any other corporation or
association except those listed on Schedule 5.13 and except in cases where the
Borrower owns less than 5% of the outstanding capital stock of any such
corporation. As of the Effective Date, neither the Borrower nor any Loan Party
is a member of any general or limited partnership, limited liability company,
joint venture formed under the laws of the United States or any State thereof
except those listed on Schedule 5.13 and joint ventures or other relationships
which are established pursuant to a standard form operating agreement or similar
agreement or which are partnerships for purposes of federal income taxation
only, which are not corporations or partnerships (or subject to the Uniform
Partnership Act) under applicable state Law, and whose businesses are limited to
the exploration, development and operation of oil, gas or mineral properties,
pipelines or gathering systems and interests owned directly by the parties in
such associations, joint ventures or relationships. As of the Effective Date the
Borrower owns, directly or indirectly, the equity interests in each of its
Subsidiaries which is indicated on Schedule 5.13.
(b)    As of the Effective Date, the Borrower has no Unrestricted Subsidiaries.
5.14    Title to Properties; Licenses. Each Loan Party has good and defensible
title to all of its material properties and assets, free and clear of all Liens
other than Permitted Liens and of all impediments to the use of such properties
and assets in such Loan Party’s business. Each Loan Party possesses all
licenses,

48

--------------------------------------------------------------------------------




permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) which are
reasonably necessary to carry out its business as presently conducted and as
presently proposed to be conducted hereafter, and no Loan Party is in violation
in any material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property, except in each case as
would not, individually or in the aggregate, have a Material Adverse Effect.
5.15    Government Regulation.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provision of Section 7.01 or Section 7.09 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(g) will be margin stock.
(b)    The Borrower and each other Loan Party owing Obligations is either exempt
from or not subject to regulation under the Energy Policy Act of 2005, the
Federal Power Act, the Investment Company Act of 1940 (as any of the preceding
acts have been amended) or any other Law which regulates the incurring by such
Person of Indebtedness.
5.16    Solvency. Upon giving effect to the issuance of the Notes, the execution
of the Loan Documents by the Borrower and the consummation of the transactions
contemplated hereby, the Borrower will be solvent (as such term is used in
applicable bankruptcy, liquidation, receivership, insolvency or similar Laws).
ARTICLE VI.    
AFFIRMATIVE COVENANTS OF BORROWER
To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower warrants, covenants and
agrees that until the full and final payment of the Obligations (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted), termination of the Commitments of all Lenders and of
the Issuing Banks, and termination of all Letters of Credit:
6.01    Payment and Performance. The Borrower will pay all amounts due under the
Loan Documents in accordance with the terms thereof and will observe, perform
and comply with every covenant, term and condition expressed or implied in the
Loan Documents. The Borrower will cause each other Loan Party to observe,
perform and comply with every such term, covenant and condition in any Loan
Document.
6.02    Books, Financial Statements and Reports. Each Loan Party will at all
times maintain full and accurate books of account and records. The Borrower will
maintain and will cause its Subsidiaries to maintain a standard system of
accounting, will maintain its fiscal year, and will furnish (or provide
electronic access pursuant to the last paragraph of this Section 6.02) the
following statements and reports to Administrative Agent and each Lender at the
Borrower’s expense:

49

--------------------------------------------------------------------------------




(a)    Within five days after the date required to be delivered to the SEC, but
no later than 95 days after the end of each fiscal year, complete consolidated
financial statements of the Borrower together with all notes thereto, which
shall be prepared in reasonable detail in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, together with an
unqualified opinion based on an audit using generally accepted auditing
standards, by Ernst & Young LLP or another independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, stating that such consolidated financial statements have
been so prepared. These financial statements shall contain a consolidated
balance sheet as of the end of such fiscal year and consolidated statements of
earnings, of cash flows, and of changes in shareholders’ equity for such fiscal
year, each setting forth in comparative form the corresponding figures for the
preceding fiscal year. On the date of delivery of such financial statements to
Administrative Agent and each Lender, the Borrower will furnish to
Administrative Agent and each Lender a Compliance Certificate signed by a
Responsible Officer of the Borrower, stating that such financial statements
fairly present the financial condition of the Borrower, stating that such Person
has reviewed the Loan Documents, containing all calculations required to be made
to show compliance or non-compliance with the provisions of Section 7.11, and
further stating that there is no condition or event at the end of such fiscal
year or at the time of such certificate which constitutes a Default or
specifying the nature and period of existence of any such condition or event.
(b)    Within five days after the date required to be delivered to the SEC, but
no later than 50 days after the end of each fiscal quarter, the Borrower’s
consolidated balance sheet and income statement as of the end of such fiscal
quarter and a consolidated statement of cash flows for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, all
in reasonable detail and prepared in accordance with GAAP, subject to changes
resulting from normal year-end adjustments. In addition, the Borrower will,
together with each such set of financial statements, furnish a Compliance
Certificate signed by a Responsible Officer of the Borrower stating that such
financial statements are accurate and complete (subject to normal year-end
adjustments), stating that such Person has reviewed the Loan Documents,
containing all calculations required to be made by the Borrower to show
compliance or noncompliance with the provisions of Section 7.11, and further
stating that there is no condition or event at the end of such fiscal quarter or
at the time of such certificate which constitutes a Default or specifying the
nature and period of existence of any such condition or event.
(c)    Promptly upon their becoming available, the Borrower shall provide copies
of (or electronic access pursuant to the last paragraph of this Section 6.02 to)
all registration statements, periodic reports and other statements and schedules
filed by any Loan Party with any securities exchange, the SEC or any successor
Governmental Authority.
Documents required to be furnished or delivered pursuant to Section 6.02(a), (b)
or (c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website (including EDGAR), or whether
sponsored by the Administrative Agent); provided that the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of its annual Form 10-K, each quarterly Form 10-Q and any other material
filing by the Borrower with any securities exchange, the SEC or any successor
Governmental Authority and provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide

50

--------------------------------------------------------------------------------




paper copies of the Compliance Certificates required by Sections 6.02(a) and (b)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
6.03    Other Information and Inspections. The Borrower will furnish to each
Lender any information which Administrative Agent or any Lender may from time to
time reasonably request concerning any covenant, provision or condition of the
Loan Documents or any matter in connection with Loan Parties’ businesses and
operations. The Borrower will permit, and will cause the other Loan Parties to
permit, representatives appointed by Administrative Agent (including independent
accountants, auditors, agents, attorneys, appraisers and any other Persons), to
visit (with reasonable prior written notice unless an Event of Default has
occurred and is continuing) and inspect during normal business hours any of the
Loan Parties properties, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain. The Borrower will permit, and will
cause the other Loan Parties to permit, Administrative Agent or any Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Administrative Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives.
6.04    Notice of Material Events. The Borrower will promptly, and in any event
within five Business Days after Borrower’s knowledge thereof, notify the
Administrative Agent and each Lender in writing, stating that such notice is
being given pursuant to this Agreement, of:
(a)    the occurrence of any event which has had or would reasonably be expected
to have a Material Adverse Effect,
(b)    the occurrence of any Default,

51

--------------------------------------------------------------------------------




(c)    the acceleration of the maturity of any Indebtedness owed by any Loan
Party having a principal balance of more than $35,000,000, or of any default by
any Loan Party under any indenture, mortgage, agreement, contract or other
instrument to which any of them is a party or by which any of them or any of
their properties is bound, if such default would have a Material Adverse Effect,
(d)    the occurrence of any ERISA Event,
(e)    any single claim of $35,000,000 or more, any notice of potential
liability under any Environmental Laws which would reasonably be expected to
exceed such amount, or any other material adverse claim asserted against any
Loan Party or with respect to any Loan Party’s properties,
(f)    the filing of any suit or proceeding against any Loan Party in which an
adverse decision would have a Material Adverse Effect,
(g)    any material change in the accounting or financial reporting practices of
the Borrower or its Subsidiaries; and
(h)    any written announcement by Moody’s or S&P of any change or possible
change in Debt Rating.
Upon the occurrence of any of the foregoing matters set forth in clauses (a)
through (f), the Loan Parties will take all necessary or appropriate steps to
remedy promptly any such Material Adverse Effect, Default, acceleration, default
or ERISA Event, to protect against any such adverse claim, to defend any such
suit or proceeding, and to resolve all controversies on account of any of the
foregoing.
6.05    Maintenance of Properties. Each Loan Party will maintain, preserve,
protect, and keep all property used or useful in the conduct of its business in
good condition (ordinary wear and tear excepted) and in compliance with all
applicable Laws in all material respects, and will from time to time make all
repairs, renewals and replacements needed to enable the business and operations
carried on in connection therewith to be promptly and advantageously conducted
at all times in accordance with industry standards.
6.06    Maintenance of Existence and Qualifications. Each Loan Party will
maintain and preserve its existence and its rights and franchises in full force
and effect and will qualify to do business in all states or jurisdictions where
required by applicable Law, except where the failure so to qualify will not have
a Material Adverse Effect.
6.07    Payment of Trade Liabilities, Taxes, etc. Each Loan Party will timely
file all required tax returns; timely pay all taxes, assessments, trade
liabilities, royalties, and other governmental charges or levies imposed upon it
or upon its income, profits or property; and maintain appropriate accruals and
reserves for all of the foregoing in accordance with GAAP. Each Loan Party may,
however, delay paying or discharging any of the foregoing so long as it is in
good faith contesting the validity thereof by appropriate proceedings and has
set aside on its books adequate reserves therefor.
6.08    Insurance. In accordance with industry standards, each Loan Party will
keep or cause to be kept insured or self-insured, at the option of each Loan
Party, all property of a character usually insured by similar Persons engaged in
the same or similar businesses. The insurance coverages and amounts will be
reasonably determined by each Loan Party, based on coverages carried by prudent
owners of similar property.
6.09    Interest. The Borrower hereby promises to pay to Administrative Agent
and each Lender interest at the Post-Default Rate applicable to Alternate Base
Rate Loans on all Obligations (including

52

--------------------------------------------------------------------------------




Obligations to pay fees or to reimburse or indemnify any Lender) which are not
paid when due. Such interest shall accrue from the date such Obligations become
due until they are paid.
6.10    Compliance with Agreements and Law.Each Loan Party will perform all
material obligations it is required to perform under the terms of each
indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other instrument or obligation to which it is a party or
by which it or any of its properties is bound. Each Loan Party will conduct its
business and affairs in compliance with all Laws applicable thereto, including
Anti-Terrorism Laws, except in such circumstances in which (a) a requirement of
Law is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.
6.11    Environmental Matters.
(a)    Except as otherwise set forth in Schedule 5.12, each Loan Party will
comply in all material respects with all Environmental Laws now or hereafter
applicable to such Loan Party, as well as all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters, and shall obtain, at or prior to the time required by applicable
Environmental Laws, all environmental, health and safety permits, licenses and
other authorizations necessary for its operations and will maintain such
authorizations in full force and effect.
(b)    The Borrower will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by the Borrower, or of which it
has notice, pending or threatened against the Borrower, by any Governmental
Authority with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business, if the
violation, order, claim, citation, complaint, penalty assessment, suit or other
proceeding could reasonably be expected to result in liability to the Borrower
in excess of $35,000,000.
(c)    The Borrower will promptly furnish to Administrative Agent all requests
for information, notices of claim, demand letters, and other notifications,
received by the Borrower in connection with its ownership or use of its
properties or the conduct of its business, relating to potential responsibility
with respect to any investigation or clean-up of Hazardous Material at any
location which could reasonably be expected to result in a liability to the
Borrower in excess of $35,000,000.
6.12    Evidence of Compliance. Each Loan Party will furnish to each Lender at
such Loan Party’s or the Borrower’s expense all evidence which Administrative
Agent from time to time reasonably requests in writing as to the accuracy and
validity of or compliance with all representations, warranties and covenants
made by any Loan Party in the Loan Documents, the satisfaction of all conditions
contained therein, and all other matters pertaining thereto.
6.13    Use of Proceeds. The Borrower will use the proceeds of the Extensions of
Credit to refinance indebtedness under the Existing Credit Agreement, to provide
a commercial paper backstop for commercial paper issued by Borrower, to pay
fees, commissions and expenses in connection herewith, and for working capital,
capital expenditures, and other general corporate purposes not in contravention
of any Law or of any Loan Document. In no event shall the funds from any Loan or
any Letter of Credit be used directly or indirectly by any Person for personal,
family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System) or to extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock.

53

--------------------------------------------------------------------------------




6.14    Subordination of Intercompany Indebtedness. All indebtedness,
liabilities and obligations of the Borrower to any Restricted Subsidiary shall
be made under and evidenced by a Subordinated Promissory Note substantially in
the form of Exhibit F (with such changes as the Administrative Agent shall
approve), a copy of which Borrower shall deliver to Administrative Agent.
ARTICLE VII.    
NEGATIVE COVENANTS OF BORROWER
To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower warrants, covenants and agrees
that until the full and final payment of the Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted), termination of the Commitments of all Lenders and of the Issuing
Banks, and termination of all Letters of Credit:
7.01    Indebtedness. No Restricted Subsidiary will in any manner owe or be
liable for Indebtedness except:
(a)    Indebtedness owed by the Restricted Subsidiaries to the Borrower or
unsecured Indebtedness owed by the Restricted Subsidiaries to a wholly-owned
Restricted Subsidiary;
(b)    Indebtedness of the Restricted Subsidiaries for plugging and abandonment
bonds issued by third parties or for letters of credit issued in place thereof
which are required by regulatory authorities in the area of operations, and
Indebtedness of the Restricted Subsidiaries for other bonds or letters of credit
which are required by such regulatory authorities with respect to other normal
oil and gas operations;
(c)    Acquired Debt which meets the following requirements: (i) the
documentation evidencing such Indebtedness shall contain no terms, conditions or
defaults (other than pricing and the grant of a Lien which is permitted under
this Agreement) which are more favorable to the third party creditor in any
material respect than those contained in this Agreement are to Lenders and (ii)
at the time such Indebtedness is incurred, no Default shall have occurred and be
continuing hereunder;
(d)    Reserved;
(e)    INDEBTEDNESS UNDER SWAP CONTRACTS PERMITTED UNDER SECTION 7.10; AND
(f)    other Indebtedness; provided, at the time of incurrence thereof, after
giving pro forma effect thereto, the Restricted Subsidiaries’ Consolidated
Indebtedness (excluding Indebtedness described in clause (a) of this Section
7.01) shall not exceed 65% of the Restricted Subsidiaries’ Consolidated Capital.
As used herein, “Restricted Subsidiaries’ Consolidated Indebtedness means, on a
consolidated basis, the aggregate outstanding principal amount of Indebtedness
of the Restricted Subsidiaries, and “Restricted Subsidiaries’ Consolidated
Capital” means, on a consolidated basis, the sum of (i) the Restricted
Subsidiaries’ Consolidated Indebtedness plus (ii) the Restricted Subsidiaries’
aggregate Shareholders’ Equity as set forth in the Restricted Subsidiaries’ most
recent balance sheet.
7.02    Limitation on Liens. Except for Permitted Liens, no Loan Party will
create, assume or permit to exist any Lien upon any of the properties or assets
which it now owns or hereafter acquires. No Loan Party will allow the filing or
continued existence of any financing statement describing as collateral any
assets or property of such Loan Party, other than financing statements which
describe only collateral

54

--------------------------------------------------------------------------------




subject to a Lien permitted under this Section 7.02 and which name as secured
party or lessor only the holder of such Lien.
7.03    Limitation on Investments and New Businesses. No Loan Party will:
(a)    engage directly or indirectly in any business or conduct any operations,
except (i) in connection with or incidental to its present businesses and
operations or complementary to such businesses or operations or (ii) in
connection with businesses or operations that are not material to the Borrower
and its Subsidiaries on a consolidated basis; or
(b)    make any acquisitions of or capital contributions to any Person or any
other Investment, except (i) Investments in the ordinary course of business,
(ii) purchases of equity interests in Persons involved in the oil and gas
industry if the aggregate amount of the purchase price for all such purchases
(including the purchase in question) made by the Loan Parties after the date
hereof does not exceed $75,000,000, (iii) mergers permitted under Section 7.04,
and (iv) Investments received by any Loan Party in connection with workouts
with, or bankruptcy, insolvency or other similar proceedings with respect to,
customers, working interest owners, other industry partners or any other Person
owing monies to such Loan Party.
7.04    Limitation on Mergers. The Borrower will not (i) merge or consolidate
with or into any other Person unless the Borrower is the surviving business
entity and no Default exists prior to such merger or consolidation or will exist
immediately thereafter or (ii) Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person.
7.05    Limitation on Issuance of Securities by Subsidiaries of Borrower. No
Restricted Subsidiary will issue any additional equity securities except to
another Loan Party, and no Loan Party will transfer any such equity securities
owned by it except to another Loan Party.
7.06    Transactions with Affiliates. No Loan Party will engage in any material
transaction with any of its Affiliates (other than any other Loan Party) on
terms which are less favorable in any material respect to it than those which
would have been obtainable at the time in arms-length dealing with Persons other
than such Affiliates.
7.07    Prohibited Contracts. No Loan Party will enter into any Contractual
Obligation (other than this Agreement and other Loan Documents) that limits the
ability (i) of any Subsidiary to make Restricted Payments to any other Loan
Party or to otherwise transfer property to any other Loan Party, (ii) of any
Restricted Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
any Loan Party to create, incur, assume or suffer to exist Liens on property of
such Person, provided, however, that
(a)    clauses (i) and (ii) shall not prohibit restrictions or conditions
imposed by an agreement related to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property securing
such Indebtedness;
(b)    clause (iii) shall not be deemed to prohibit a Contractual Obligation
contained in documentation governing unsecured senior Indebtedness of the
Borrower that requires the granting of pari passu liens to secure such
Indebtedness, for purposes of this clause, “senior Indebtedness” means
Indebtedness that is not subordinated to the Obligations;
(c)    clause (ii) shall not be deemed to prohibit limitations on the ratio of
“Consolidated Indebtedness” of a Restricted Subsidiary to its “Consolidated
Total Capitalization”; provided (1) such terms

55

--------------------------------------------------------------------------------




are defined substantially as such terms are defined in the Questar Gas 2012 Note
Purchase Agreement and (2) the limitation on such ratio shall be not less than
70%;
(d)    clause (ii) shall not be deemed to prohibit limitations on “Priority
Debt” of a Restricted Subsidiary in excess of a percentage of the consolidated
“Total Assets” of such Restricted Subsidiary and its “Restricted Subsidiaries”;
provided: (1) such terms are defined substantially as such terms are defined in
the Questar Gas 2012 Note Purchase Agreement and (2) the limitation on such
percentage shall be not less than 15%;
(e)    clause (iii) shall not be deemed to prohibit a Contractual Obligation
contained in documentation governing unsecured Indebtedness of Restricted
Subsidiaries; provided: (1) such Indebtedness is permitted under Section 7.01
and (2) the documentation governing such unsecured Indebtedness provides that if
such unsecured Indebtedness shall be secured, such Contractual Obligation
contained in such documentation shall not prohibit the Obligations from being
secured equally and ratably with such Indebtedness pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent; and
(f)    solely with respect to Questar Fueling Company, this Section 7.07 shall
not be deemed to prohibit Contractual Obligations contained in documentation
governing Indebtedness of Questar Fueling Company; provided, the maximum amount
of Indebtedness that may be incurred by Questar Fueling Company thereunder shall
not exceed $50,000,000.
7.08    ERISA. No ERISA Affiliate will incur any obligation to contribute to any
“multiemployer plan” as defined in Section 4001 of ERISA.
7.09    Limitation on Sales of Property. No Loan Party will Dispose of any of
its material assets or properties or any material interest therein, except:
(a)    equipment which is worthless or obsolete or which is replaced by
equipment of equal suitability and value;
(b)    inventory (including oil and gas sold as produced and seismic data) which
is sold in the ordinary course of business on ordinary trade terms;
(c)    capital stock of any of the Borrower’s Subsidiaries which is transferred
to the Borrower or a wholly owned Subsidiary of the Borrower;
(d)    interests in oil and gas properties, or portions thereof, to which no
proved reserves of oil, gas or other liquid or gaseous hydrocarbons are properly
attributed; and
(e)    other property which is sold for fair consideration, provided that the
aggregate amount of the consolidated net book value of such property sold during
any fiscal year of the Borrower does not exceed fifteen percent (15%) of the
consolidated net book value of the Borrower’s and its Restricted Subsidiaries’
property, plant and equipment as of the last day of the previous fiscal year.
7.10    Swap Contracts. No Loan Party will be a party to or in any manner be
liable on any Swap Contract, unless such contracts are entered into as a hedge
of equity oil and gas production (whether production is produced by any Loan
Party or purchased from third parties), to secure a known margin for the
purchase and resale of third party natural gas, crude oil or electricity, or as
a hedge of floating rate Indebtedness or

56

--------------------------------------------------------------------------------




foreign currency needs (and not as a speculative investment), such contracts are
entered into in the ordinary course of the Loan Parties’ businesses, and
(a)    if such contracts are entered into with the purpose and effect of fixing
prices on oil or gas expected to be produced by Loan Parties:
(b)    such contracts for any single month (determined, in the case of contracts
that are not settled on a monthly basis, by a monthly proration acceptable to
Administrative Agent) do not, in the aggregate, cover amounts greater than the
Applicable Hedge Percentage for such month; and
(ii)    such contracts do not require any Loan Party to provide any Lien on any
property to secure the Loan Parties’ obligations thereunder, other than Liens on
cash or cash equivalents and letters of credit; provided that the aggregate
amount of cash and cash equivalents subject to Liens securing such contracts and
the undrawn amount of all letters of credit securing such contracts shall not
exceed $100,000,000 at any time.
As used in this subsection, (i) the term “Applicable Hedge Percentage” means,
with respect to any month, the percentage (not to exceed 100%) of the Loan
Parties’ aggregate Projected Oil and Gas Production anticipated to be sold in
the ordinary course of the Loan Parties’ businesses during such month which the
management of the Borrower deems prudent based upon the Loan Parties’ business
strategies, and (ii) the term “Projected Oil and Gas Production” means the
projected production of oil or gas (measured by volume unit or BTU equivalent,
not sales price) for the term of the contracts or a particular month, as
applicable, from properties and interests owned by any Loan Party which have
attributable to them proved oil or gas reserves.
(i)    if such contracts are entered into with the purpose and effect of (i)
fixing interest rates on a principal amount of Indebtedness of such Loan Party
that is accruing interest at a variable rate, or (ii) converting a fixed
interest rate on a principal amount of Indebtedness of such Loan Party to a
variable rate, the aggregate notional amount of such contracts never exceeds the
anticipated outstanding principal balance of the Indebtedness to be hedged by
such contracts or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, and, in the case of clause (i), the floating rate index of
each such contract generally matches the index used to determine the floating
rates of interest on the corresponding Indebtedness to be hedged by such
contract.
7.11    Consolidated Funded Debt to Capitalization Ratio. As of the end of each
fiscal quarter of the Borrower, the Consolidated Funded Debt to Capitalization
Ratio will not exceed 70%.
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Each of the following events constitutes an Event of
Default under this Agreement:
(a)    The Borrower fails to pay (i) any amount of principal of any Loan or any
LC Exposure when and as required to be paid herein, or (ii) any other amount due
and payable hereunder or under any other Loan Document on the fifth day after
the date such amount becomes due;

57

--------------------------------------------------------------------------------




(b)    Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;
(c)    The Borrower fails to duly observe, perform or comply with any term,
covenant or agreement contained in Article VII or in Section 6.04 (with the
exception of the failure to provide notice in the event that any Loan Party
changes its name or location of its chief executive office);
(d)    The Borrower fails (other than as referred to in subsections (a), (b) or
(c) above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document, and such failure remains unremedied
for a period of 30 days;
(e)    Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Loan Party in connection with any Loan Document
shall prove to have been false or incorrect in any material respect on any date
on or as of which made, or any Loan Document is asserted to be or at any time
ceases to be valid, binding and enforceable in any material respect as warranted
in Section 5.05 for any reason other than its release or subordination by
Administrative Agent;
(f)    Any Loan Party fails to duly observe, perform or comply with any
Contractual Obligation with any Person, if such failure could reasonably be
expected to have a Material Adverse Effect upon the Borrower;
(g)    (i) Any Loan Party (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than $10,000,000;
(h)    The Borrower or any of its Restricted Subsidiaries having assets with a
book value of at least $10,000,000:
(i)    institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator,

58

--------------------------------------------------------------------------------




rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(ii)    becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or there is issued or levied any writ or
warrant of attachment or execution or similar process against all or any
material part of the property of any such Person and is not released, vacated or
fully bonded within 30 days after its issue or levy; or
(iii)    there is entered against any such Person a final judgment or order for
the payment of money in an aggregate amount exceeding $35,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect;
(i)    Either (i) any failure to meet the minimum funding standard (as defined
in Section 412(a) of the Code) resulting in a liability in excess of $35,000,000
exists with respect to any Pension Plan or any Multiemployer Plan, whether or
not waived by the Secretary of the Treasury or his delegate, or (ii) any ERISA
Event occurs with respect to any Pension Plan or any Multiemployer Plan that has
resulted or could reasonably be expected to result in liability of any Loan
Party to such Pension Plan or Multiemployer Plan, and the then current value of
the accumulated benefit obligation of such Pension Plan or Multiemployer Plan
exceeds the then current value of the assets of such Pension Plan or
Multiemployer Plan available for the payment of such benefit liabilities by more
than $50,000,000 (or in the case of an ERISA Event involving the withdrawal of a
substantial employer, the withdrawing employer’s proportionate share of such
excess exceeds such amount); or
(j)    A Change of Control occurs.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
any Issuing Bank to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the LC Exposure (in an
amount equal to 100% of such LC Exposure); and

59

--------------------------------------------------------------------------------




(p)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any Issuing Bank to issue Letters of Credit shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the LC Exposure as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Exposure have automatically been required to be Cash
Collateralized as set forth in Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
(a)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
(b)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Issuing Banks (including Attorney Costs and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause (b) payable to them;
(c)    Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, LC Exposure and other Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (c) payable to them;
(d)    Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Exposure, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
(d) held by them;
(e)    Fifth, to the Administrative Agent for the accounts of the Issuing Banks,
to Cash Collateralize that portion of LC Exposure comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the Issuing Banks in
proportion to their portion of such LC Exposure; and
(f)    Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.05(e), amounts used as Cash Collateral to secure the
aggregate undrawn amount of Letters of Credit pursuant to clause (e) above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX.    
ADMINISTRATIVE AGENT

60

--------------------------------------------------------------------------------




9.01    Appointment and Authority.
Each of the Lenders and Issuing Banks hereby irrevocably appoints Wells Fargo to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article IX are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Banks, and
the Borrower shall not have rights as a third party beneficiary of such
provisions.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(i)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance

61

--------------------------------------------------------------------------------




of any of the covenants, agreements or other terms or conditions set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Banks and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each Issuing Bank directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
9.06). The fees payable by the Borrower to a successor

62

--------------------------------------------------------------------------------




Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
9.06 shall also constitute its resignation as an Issuing Bank and Swingline
Lender Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (b) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.04 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due

63

--------------------------------------------------------------------------------




for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.
9.09    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
ARTICLE X.    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Exposure, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Majority
Lenders shall be necessary (i) to amend the definition of “Post-Default Rate” or
to waive any obligation of the Borrower to pay interest or LC Fees at the
Post-Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or LC Disbursement or to reduce any fee
payable hereunder;
(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

64

--------------------------------------------------------------------------------




(f)    change any provision of this Section 10.01 or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Issuing Bank in addition to the Lenders required above,
affect the rights or duties of such Issuing Bank under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Lenders required above, affect
the rights or duties of the Swingline Lender under this Agreement, (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or any Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of

65

--------------------------------------------------------------------------------




receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
any Issuing Bank and the Swingline Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Banks and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

66

--------------------------------------------------------------------------------




(e)    Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Borrowing Requests and
Swingline Borrowing Requests) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or any Issuing
Bank (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or any Issuing Bank); provided,
Administrative Agent, Lenders and Issuing Banks shall use reasonable efforts to
engage one counsel absent conflicts of interest amongst such Persons, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the

67

--------------------------------------------------------------------------------




proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Bank or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or any Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of the last sentence of
Section 2.01(b).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, any Issuing Bank and the Swingline
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

68

--------------------------------------------------------------------------------




10.05    Intentionally Left Blank.
10.06    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
10.07    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 10.07, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 10.07, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section 10.07, and any other attempted assignment or
transfer by any party hereto shall be null and void. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.07 and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in LC Exposure and in Swingline
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 10.07,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption,

69

--------------------------------------------------------------------------------




as of the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.07 and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;
(C)    the consent of the Issuing Banks (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
(D)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any documentation as may be required pursuant
to Section 3.01.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

70

--------------------------------------------------------------------------------




(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.07.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting

71

--------------------------------------------------------------------------------




Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries )
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in LC Exposure and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the Issuing
Banks shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.07, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.07; provided that such Participant (A) agrees to be subject to
the provisions of Sections 3.06(b) and 10.15 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Sections 3.06(b) and 10.15 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Reserved.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g)    As used herein, the following terms have the following meanings:

72

--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Banks, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
(h)    Resignation as an Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as an Issuing Bank and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swingline Lender. In the event of any such resignation as an Issuing
Bank or Swingline Lender, the Borrower shall be entitled to appoint from among
the Lenders a successor Issuing Bank or Swingline Lender hereunder, subject in
each case to such Lender’s consent to and acceptance of any such appointment;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Wells Fargo as an Issuing Bank or Swingline
Lender, as the case may be. If Wells Fargo resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Bank and all LC Exposure with respect
thereto (including the right to require the Lenders to make Alternate Base Rate
Loans or fund risk participations in LC Exposure pursuant to Section 2.05(d)).
If Wells Fargo resigns as Swingline Lender, it shall retain all rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Alternate Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.15(c) Upon
the appointment of a successor Issuing Bank and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and obligations of the retiring Issuing Bank or Swingline Lender, as
the case may be, and (b) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit.
10.08    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.08, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant

73

--------------------------------------------------------------------------------




in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.08 or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section 10.08,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.08 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.
10.09    Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.
10.10    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted to a Lender by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b)

74

--------------------------------------------------------------------------------




exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
10.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
10.12    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
10.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Extension of Credit, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.14    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.14, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Banks or
the Swingline Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
10.15    Replacement of Lenders. Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by requiring such Lender to assign its
Commitment (with the assignment fee to be paid by the Borrower in such instance)
pursuant to (and subject to the consents required by) Section 10.07(b) to one or
more Eligible Assignees; provided that such assignment does not conflict with
applicable Laws and such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); and provided, further,
that if the Borrower elects to

75

--------------------------------------------------------------------------------




exercise such right with respect to any Lender pursuant to Section 3.06(b), it
shall be obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04. Upon the making of any such
assignment, the Borrower shall (x) pay in full any amounts payable pursuant to
Section 3.05 and (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the Issuing Banks as each may reasonably require
with respect to any continuing obligation to fund participation interests in any
LC Exposure then outstanding.
10.16    Governing Law.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
10.17    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.
10.18    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the

76

--------------------------------------------------------------------------------




Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
10.19    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
10.20    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107,56 (signed into law October 26,.
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide such documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
10.21    Time of the Essence. Time is of the essence of the Loan Documents.
10.22    Amendment and Restatement.
(a)    Effective on the Effective Date (i) this Agreement renews and extends
(and does not release or novate) the indebtedness and obligations outstanding
under the Existing Credit Agreement, and any outstanding loans under the
Existing Credit Agreement by Lenders are refinanced hereby, and any outstanding
loans and accrued and unpaid interest and fees under the Existing Credit
Agreement owing to Exiting Lenders (as defined in clause (b) below) shall be
repaid in full, (ii) the commitments under the Existing Credit Agreement are
renewed and replaced by the commitments to the Borrower hereunder and all other
covenants and provisions of the Existing Credit Agreement are terminated, except
provisions that expressly survive such termination pursuant to the terms of the
Existing Credit Agreement, including indemnification provisions.

77

--------------------------------------------------------------------------------




(b)    From and after the Effective Date, (i) each Lender (as defined in the
Existing Credit Agreement) that has not entered into this Agreement on the
Effective Date (and will not have a Commitment hereunder) (an “Exiting Lender”)
shall cease to be a party to this Agreement, (ii) no Exiting Lender shall have
any obligations or liabilities under this Agreement with respect to the period
from and after the Effective Date and, without limiting the foregoing, no
Exiting Lender shall have any Commitment under this Agreement or any
participation in any Letter of Credit outstanding hereunder, (iii) all letters
of credit outstanding under the Existing Credit Agreement will be deemed
outstanding under this Agreement and will be governed as if issued under this
Agreement, and (iv) no Exiting Lender shall have any rights under this Agreement
or any other Loan Document (other than rights under the Existing Credit
Agreement expressly stated to survive the termination of such agreement and the
repayment of amounts outstanding thereunder).
(c)    The Lenders hereby waive any requirements for notice of prepayment and
the payment of any related prepayment penalties, minimum amounts of prepayments
of Loans (as defined in the Existing Credit Agreement), ratable reductions of
the commitments of the Lenders under the Existing Credit Agreement and ratable
payments on account of the principal or interest of any Loan (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement to the extent
such prepayment, reductions or payments are required pursuant thereto.
(d)    The Lenders hereby confirm that, from and after the Effective Date, all
participations of the Lenders in respect of Letters of Credit outstanding under
the Credit Agreement (including existing Letters of Credit) shall be based upon
the Applicable Percentages of the Lenders.
10.23    ENTIRE AGREEMENT.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
[SIGNATURE PAGES FOLLOW]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



78

--------------------------------------------------------------------------------




QUESTAR CORPORATION
 
 
By:
/s/ Kevin W. Hadlock
 
Name: Kevin W. Hadlock
 
Title: Executive Vice President & CFO
 
 
 
 
 
 
 
 
 
 






Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
 
By:
/s/ Leanne S. Phillips
 
Name: Leanne S. Phllips
 
Title: Director
 
 
 
 
 
 
 
 
 
 






Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, an Initial Issuing Bank and
Swingline Lender
 
 
By:
/s/ Leanne S. Phillips
 
Name: Leanne S. Phillips
 
Title: Director
 
 
 
 
 
 
 
 
 
 


Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender, Syndication Agent and an Initial Issuing
Bank
 
 
By:
/s/ Helen D. Davis
 
Name: Helen D. Davis
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 




Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender
 
 
By:
/s/ Ann E. Sutton
 
Name: Ann E. Sutton
 
Title: Director
 
 
 
 
 
 
 
 
 
 




Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, 
as a Lender
 
 
By:
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Vice President
 
 
By:
/s/ Philippe Sandmeier
 
Name: Philippe Sandmeier
 
Title: Managing Director
 
 






Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------






THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
 
 
By:
/s/ Andrew Taylor
 
Name: Andrew Taylor
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 




Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Paul Vastola
 
Name: Paul Vastola
 
Title: SVP
 
 
 
 
 
 
 
 
 
 




Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
 
By:
/s/ Sherwin Brandford
 
Name: Sherwin Brandford
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 






Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
 
 
By:
/s/ Yann Pirio
 
Name: Yann Pirio
 
Title: Director
 
 
 
 
 
 
 
 
 
 




Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, as a Lender
 
 
By:
 /s/ Mark W. Rogers
 
Name: Mark W. Rogers
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 






Signature Page to the
Questar Corporation Credit Agreement

--------------------------------------------------------------------------------




ANNEX I
COMMITMENTS
AND APPLICABLE PERCENTAGES


Questar Corporation Bank Group


Lender
Commitment
% Commitment
Wells Fargo Bank, National Association


$115,000,000


15.333333
%
JPMorgan Chase Bank, N.A.


$115,000,000


15.333333
%
Barclays Bank PLC


$95,000,000


12.666667
%
Deutsche Bank AG New York Branch


$95,000,000


12.666667
%
The Royal Bank of Scotland plc


$95,000,000


12.666667
%
U.S. Bank National Association


$85,000,000


11.333333
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$70,000,000


9.333333
%
SunTrust Bank


$50,000,000


6.666667
%
The Bank of New York Mellon


$30,000,000


4.000000
%


Total


$750,000,000


100.000000
%








Annex I

--------------------------------------------------------------------------------




SCHEDULE 1.01
PRICING SCHEDULE


Pricing shall be determined based upon the Borrower’s Debt Rating, as follows:


Pricing
Level
Debt Rating
(S&P/Moody’s)
Commitment Fee
Eurodollar Margin
Base Rate
Margin
Letter of Credit Fee
1
> A+ / A1
0.060%
0.750%
0.000%
2
A / A2
0.080%
0.875%
0.000%
3
A- / A3
0.100%
1.000%
0.000%
4
BBB+ / Baa1
0.150%
1.125%
0.125%
5
< BBB / Baa2
0.200%
1.250%
0.250%

provided that (a) if the respective Debt Ratings issued by S&P or Moody’s differ
by one notch, the higher rating will govern (with the Debt Rating for Pricing
Level 1 being the highest and the Debt Rating for Pricing Level 5 being the
lowest); (b) if there is a two notch or greater difference between the higher
and the lower Debt Rating, then the governing Debt Rating will be one level
better than the lower Debt Rating; (c) if the Borrower has only one Debt Rating,
such Debt Rating shall apply; and (d) if the Borrower ceases to have any Debt
Rating, Pricing Level 5 shall apply.
Pricing shall initially be determined at Pricing Level 3. Thereafter, each
change in pricing resulting from a publicly announced change in the Debt Rating
shall be effective, in the case of an upgrade, during the period commencing on
the date of delivery by the Borrower to the Administrative Agent of notice
thereof pursuant to Section 6.04(h) and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.



Schedule 1.01

--------------------------------------------------------------------------------




SCHEDULE 5.07
OBLIGATIONS AND RESTRICTIONS
None.



Schedule 5.07

--------------------------------------------------------------------------------




SCHEDULE 5.10
LABOR DISPUTES
AND ACTS OF GOD
None.





Schedule 5.10

--------------------------------------------------------------------------------




SCHEDULE 5.11
ERISA MATTERS
The Borrower sponsors the following ERISA qualified plans:
Questar Corporation Retirement Plan
Questar Corporation Employee Investment Plan
Questar Corporation Umbrella Health Plan
Questar Corporation Long-term Disability Plan
Questar Corporation Basic Life Plan
Questar Corporation Supplemental Life Plan
Questar Corporation Cafeteria Plan
Questar Corporation Employee Assistance Program
Questar Corporation Business Travel Accident Insurance Plan
Questar Corporation Catastrophe Accident Insurance Plan
Questar Corporation Legal Services Plan



Schedule 5.11

--------------------------------------------------------------------------------




SCHEDULE 5.12
ENVIRONMENTAL MATTERS
None



Schedule 5.12

--------------------------------------------------------------------------------




SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INTERESTS

Wexpro Company
Questar Pipeline Company
Questar Overthrust Pipeline Company
Questar Southern Trails Pipeline Company
Questar Field Services Company
Questar White River Hub, LLC
White River Hub, LLC
Questar Infocomm, Inc.
Questar Project Employee Company
Questar Energy Services, Inc.
Questar Gas Company
Questar Fueling Company

Schedule 5.13

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
QUESTAR CORPORATION:
333 South State Street
Salt Lake City, Utah 84111
Attention: Tony Ivins
Telephone: 801.324.5218
Facsimile: 801.324.5483
Electronic Mail: tony.ivins@questar.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Borrowings):


Wells Fargo Bank
Agency Services
1525 W WT Harris Blvd
MAC D1109-019
Charlotte, NC 28262
Attn: Elisha Sabido
Phone:  704-590-4937
Email:  Elisha.sabido@wachovia.com


Other Notices as Administrative Agent:


Wells Fargo Bank
1000 Louisiana, 9th Floor
Houston, TX 77002
Attn: Mark Cox
Phone:  713-319-1817
Email:  mark.cox@wellsfargo.com

Schedule 10.02

--------------------------------------------------------------------------------




ISSUING BANKS:
Wells Fargo Bank
Agency Services
1525 W WT Harris Blvd
MAC D1109-019
Charlotte, NC 28262
Attn: Elisha Sabido
Phone:  704-590-4937
Email:  Elisha.sabido@wachovia.com


JPMorgan Chase Bank
10 South Dearborn
Floor: 07
Chicago, IL 60603
Attn: Susan Moy
Phone: 312-385-7107
Email: Susan.w.moy@jpmchase.com


SWINGLINE LENDER:
Wells Fargo Bank
Agency Services
1525 W WT Harris Blvd
MAC D1109-019
Charlotte, NC 28262
Attn: Elisha Sabido
Phone:  704-590-4937
Email:  Elisha.sabido@wachovia.com


LENDERS:
Wells Fargo Bank, National Association
1000 Louisiana, 9th Floor
Houston, TX 77002
Attn: Mark Cox
Phone:  713-319-1672
Email:  mark.cox@wellsfargo.com


JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attn: Helen D. Davis, Vice President
Mid-Corporate Power & Utilities Credit
Phone: 312-732-1759
Fax: 312-732-1762
Email Address: helen.d.davis@jpmorgan.com



Schedule 10.02

--------------------------------------------------------------------------------




Barclays Bank PLC
745 7th Avenue, 27th Floor
New York, NY, 10019
Attn: Sreedhar Kona
Phone: 212 526 7808
Email Address:    Sreedhar.Kona@barclays.com


Deutsche Bank AG New York Branch
5022 Gate Parkway, Suite 200
Jacksonville, FL 32256
Attn: Shaheed Monin / Scott Marshall
Phone: 904-520-5511 / 904-527-5267
Fax: 832-239-4693 / 646-374-1168
Email Address: Shaheed.momin@db.com / Scott.marshall@db.com


The Royal Bank of Scotland plc
600 Washington Blvd.
Stamford, CT 06901
Attn: Tyler McCarthy
Phone: 203-897-1341
Fax:
Email Address: Tyler.McCarthy@rbs.com


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1100 Louisiana St., Ste. 2800
Houston, TX 77002
Attn: William Rogers, Managing Director
Phone: 713-655-3818
Fax: 713-658-0116
Email Address: wrogers@us.mufg.jp


U.S. Bank National Association
461 Fifth Avenue 7th Floor
New York, NY 10017
Attn: Patrick Jeffrey, Vice President / Ray Palmer, Senior Vice President
Phone: 917-326-3910 / 646-935-4564
Fax: 646-935-4534 / 646-935-4551
Email Address: Patrick.jeffrey@usbank.com / Raymond.palmer@usbank.com


SunTrust Bank
3333 Peachtree Rd. NE 8th Floor
Atlanta, GA 30326
Attn: Andrew Johnson, Director / Katie Schiappacasse. Analyst
Phone: 404-439-7451 404-430-73189
Fax: 404-439-7470
Email Address: Andrew.Johnson@SunTrust.com / Katie.Schiappacasse@SunTrust.com

Schedule 10.02

--------------------------------------------------------------------------------




The Bank of New York Mellon
500 Grant Street, 36th Floor
Pittsburgh, PA 15258-0001
Attn: Mark W. Rogers, Vice President / Paul Noel, Managing Director
Phone: 412-234-1888 / 412-234-3753
Fax: 412-236-6112 / 412-236-1914
Email Address: mark.w.rogers@bnymellon.com / paul.noel@bnymellon.com



Schedule 10.02

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF BORROWING REQUEST
Date: ___________, ______
To: Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Multi-Year Revolving
Credit Agreement, dated as of April 19, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Questar Corporation, a Utah corporation (the “Borrower”), the Lenders from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender.
The undersigned hereby requests a Borrowing of Loans:
1.    On                      (a Business Day).
2.    In the amount of $            .
3.    Comprised of                 .
[Type of Loan requested]
4.    For Eurodollar Loans: with an Interest Period of _____ [month(s) /
week(s)].
The Borrowing requested herein complies with Section 2.01 of the Agreement.
QUESTAR CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 


Form of Borrowing Request

--------------------------------------------------------------------------------




EXHIBIT A-1
FORM OF SWINGLINE BORROWING REQUEST
Date: ___________, ______
To:     Wells Fargo Bank, National Association, as Swingline Lender
Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Multi-Year Revolving
Credit Agreement, dated as of April 19, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Questar Corporation, a Utah corporation (the “Borrower”), the Lenders from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender.
The undersigned hereby requests a Swingline Loan:
1.    On                      (a Business Day).
2.    In the amount of $            .
The Swingline Borrowing requested herein complies with Section 2.15 of the
Agreement.
QUESTAR CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 




Form of Swingline Borrowing Request

--------------------------------------------------------------------------------




EXHIBIT A-2
FORM OF INTEREST ELECTION REQUEST
Date: ___________, ______
To:     Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Multi-Year Revolving
Credit Agreement, dated as of April 19, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Questar Corporation, a Utah corporation (the “Borrower”), the Lenders from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender.
The undersigned hereby requests a conversion or continuation of Loans
1.    On                      (a Business Day).
2.    In the amount of $            .
3.    Comprised of                 .
[Type of Loan requested]
4.    For Eurodollar Loans: with an Interest Period of -_____ [month(s) /
week(s)].
The Interest Election Request requested herein complies with Section 2.10 of the
Agreement.
QUESTAR CORPORATION
 
 
By:
 
 
 
Name:
 
 
 




Form of Interest Election Request

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTE
April 19, 2013
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Multi-Year Revolving Credit Agreement, dated as of
April 19, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.02(a)(ii) of the Agreement with respect to
Swingline Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

B-1
Form of Note

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
QUESTAR CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 




B-2
Form of Note

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ______
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Multi-Year Revolving
Credit Agreement, dated as of April 19, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Questar Corporation, a Utah corporation (the “Borrower”), the Lenders from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.02(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.02(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end adjustments and the absence of
footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
--or--

C-1
Form of Compliance Certificate

--------------------------------------------------------------------------------




[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Borrower contained in Article V
(excluding the representation and warranty set forth in Section 5.06(c)) of the
Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.06 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.02 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________,201__.
QUESTAR CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 




C-2
Form of Compliance Certificate

--------------------------------------------------------------------------------

For the Quarter/Year ended __________, 201__ (“Statement Date”)



SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11 -- Consolidated Funded Debt to Capitalization Ratio.


A.
Actual Consolidated Funded Debt at Statement Date:
 
 
 
1.
Indebtedness included in clause (a) of the definition of
Indebtedness (all obligations for borrowed money and
all obligations evidenced by bonds, debentures, notes
loan agreements or other similar instruments):
$                         
 
 
 
 
 
 
 
 
2.
Indebtedness included in clause (b) of the definition of
Indebtedness (all direct or contingent obligations
arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments):
$                         
 
 
 
 
 
 
 
 
3.
Indebtedness included in clause (d) of the definition of
Indebtedness (all obligations to pay the deferred
purchase price of property or services (other than
trade accounts payable in the ordinary course of
business)):
$                         
 
 
 
 
 
 
 
 
4.
Indebtedness included in clause (e) of the definition of
Indebtedness (indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being
purchased (including indebtedness arising under
conditional sales or other title retention agreements),
whether or not such indebtedness shall have been
assumed or is limited in recourse):
$                         
 
 
 
 
 
 
 
 
5.
Indebtedness included in clause (f) of the definition of
Indebtedness (capital leases and Synthetic Lease
Obligations):
$                         
 
 
 
 
 
 
 
 
6.
Indebtedness included in clause (g) of the definition of
Indebtedness (all Guarantees in respect of any of the
foregoing):
$                         
 
 
 
 
 
 
 
 
7.
Consolidated Funded Debt
(Lines I.A.1 + 2 + 3 + 4 + 5 + 6):
$                         
 
 
 
 
 
 
 
B.
Actual Capitalization at Statement Date:
 
 
 
 
 
 
 
 
1.
Consolidated Funded Debt
(Line I.A.7)
$                         
 
 
 
 
 
 
 
 
2.
Shareholders’ Equity:
$                         
 
 
 
 
 
 
 
 
3.
Capitalization
(Line I.B.1 + 2)
$                         
 
 
 
 
 
 
 
C.
Consolidated Funded Debt to Total Capitalization Ratio
(Line I.A.7 ÷ Line I.B.3):
                    %
 
 
 
 
 
 
 
 
 
Maximum permitted:
70%




C-3
Form of Compliance Certificate

--------------------------------------------------------------------------------




EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:                 
2.    Assignee:                  [and is an Affiliate/Approved Fund of
[identify Lender]
3.    Borrower(s): Questar Corporation
4.
Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement: Amended and Restated Multi-Year Revolving Credit Agreement,
dated as of April 19, 2013, among Questar Corporation, the Lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender

6.    Assigned Interest:

D-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------






Aggregate Amount of
Commitment/Loans
for all Lenders*


Amount of
Commitment/Loans
Assigned*


Percentage
Assigned of
Commitment/Loans


CUSIP Number


$
$
$
 
$
$
$
 
$
$
$
 



[7.    Trade Date:            ]
Effective Date: ____________________ ,20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
By:
 
 
Title:
 
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
 
By:
 
 
Title:
 
 



[Consented to and] Accepted:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
 
 
Title:
 
 
[Consented to:]
 
 
By:
 
 
Title:


D-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[            ]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary; to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.02 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

D-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



D-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------




EXHIBIT E
OPINION MATTERS
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:
Section 5.02
Section 5.03
Section 5.04
Section 5.05
Section 5.09
Section 5.15(b)



E-1
Opinion Matters

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF SUBORDINATED PROMISSORY NOTE
$                                            [Date]
FOR VALUE RECEIVED, the undersigned, Questar Corporation (“Maker”), promises to
pay to the order of                  (“Holder”) at its principal office in the
city of Salt Lake City, Utah, in lawful currency of the United States of
America, the principal sum of                  ($         ) or, if less, the
aggregate unpaid principal amount from time to time outstanding of all unpaid
advances made hereunder by Holder, on demand in like money at an annual rate
(the “Intercompany Interest Rate”) as determined and published by the Questar
Corporation Treasury Department on the first business day of each calendar
month. The rate shall apply to the entire month or any part thereof and may
change each month without notice to the Maker as the Intercompany Interest Rate
is calculated for that month. Interest shall be computed on the basis of a
360-day year and actual days elapsed and shall be payable on the last business
day of each month.
Advances under this Subordinated Promissory Note shall be evidenced by the
signature of the Treasurer or Chief Financial Officer of the Holder on the
appropriate line of the attached loan grid.
By its acceptance of this Subordinated Promissory Note, the Holder agrees that
all indebtedness, obligations and liabilities of Maker evidenced by this
Subordinated Promissory Note is subordinate to Senior Indebtedness as defined
in, and on the terms set forth in, the “Subordination Terms” set forth below.
SUBORDINATION TERMS
SECTION 1
GENERAL
1.1    Definitions
In this Subordinated Promissory Note, capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to such terms in the
Amended and Restated Multi-Year Revolving Credit Agreement dated as of April 19,
2013 among Maker, as Borrower, the Lenders from time to time party thereto and
Wells Fargo Bank, National Association, as Administrative Agent, Issuing Bank
and Swingline Lender (as such agreement may be amended, modified, supplemented,
restated or refinanced from time to time, the “Credit Agreement”). In addition,
the following terms shall have the following meanings:
(a)
“Obligor Debt” means all interest, fees and other amounts owing in connection
with all Indebtedness of the Maker owed to the Subordinated Creditor.

(b)
“Senior Indebtedness” means the aggregate of all Obligations owing from time to
time by the Maker to the Senior Lenders under the Credit Agreement and the other
Loan Documents, whether present or future, direct or indirect, contingent or
otherwise (including any interest accruing thereon after the date of filing any
petition by or against the Maker in connection with any bankruptcy or other
proceeding and any other interest that would have accrued thereon but for the
commencement of such proceeding, whether or not such interest is allowed as a
claim enforceable against the Maker in a Proceeding as hereinafter defined).


F-1

--------------------------------------------------------------------------------




(c)
“Senior Lenders” means, collectively, Wells Fargo Bank, National Association, as
Administrative Agent, the Issuing Bank and the Swingline Lender, and the Lenders
as defined in the Credit Agreement.

(d)
“Subordinated Creditor” means Holder.

(e)
“Subordinated Indebtedness” means the aggregate Obligor Debt owing from time to
time by the Maker to the Subordinated Creditor, whether present or future,
direct or indirect, contingent or otherwise.

1.2    Governing Law
This Subordinated Promissory Note shall be governed by and interpreted in
accordance with the laws of the State of New York. The Subordinated Creditor
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the United States federal courts sitting in Southern District of
the State of New York, without prejudice to the rights of the Senior Lenders to
take proceedings in any other jurisdiction.
1.3    Severability
If any provision of this Subordinated Promissory Note shall be invalid, illegal
or unenforceable in any respect in any jurisdiction, it shall not affect the
validity, legality or enforceability of such provision in any other jurisdiction
or the validity, legality or enforceability of any other provision of this
Subordinated Promissory Note.
SECTION 2    
POSTPONEMENT AND SUBORDINATION OF PAYMENT
2.1    General Postponement and Subordination
Except as specifically provided for in Section 3:
(a)
the Subordinated Indebtedness shall be and is hereby expressly postponed and
made subordinate in right of payment to the prior payment in full in cash of the
Senior Indebtedness and termination of the Commitments as defined in the Credit
Agreement; and

(b)
during the continuation of any Default under the Credit Agreement, the
Subordinated Creditor shall not accept, and the Maker shall not make, any
repayment, prepayment or other satisfaction of all or any portion of the
Subordinated Indebtedness (whether in cash, property or securities) prior to the
payment in full in cash of the Senior Indebtedness and termination of the
Commitments.

2.2    Priority of Senior Indebtedness on Dissolution or Insolvency
In the event of any dissolution, winding up, liquidation, readjustment,
reorganization, bankruptcy, insolvency, receivership or other similar
proceedings (a “Proceeding”) relating to the Maker, or any of its property
(whether voluntary or involuntary, partial or complete), or any other
marshalling of the assets and liabilities of the Maker, the Senior Indebtedness
shall first be paid in full in cash before the Subordinated Creditor shall be
entitled to receive or retain any payment or distribution in respect of the

F-2

--------------------------------------------------------------------------------




Subordinated Indebtedness. In such event, in order to implement the foregoing,
but subject always to the provisions of Section 7.1(a):


(a)
the Subordinated Creditor shall promptly file a claim or claims, in the form
required in such proceedings, for the full outstanding amount of the
Subordinated Indebtedness, and shall cause said claim or claims to be approved
and all payments and other distributions in respect thereof to be made directly
to the Senior Lenders, ratably according to the aggregate amounts remaining
unpaid on account of the Senior Indebtedness held by each of them;

(b)
the Subordinated Creditor hereby irrevocably agrees that the Senior Lenders may,
at their sole discretion, in the name of the Subordinated Creditor or otherwise,
demand, sue for, collect, receive and receipt for any and all such payments or
distributions, and any such receipts shall be distributed to the Senior Lenders
according to the aggregate amounts remaining unpaid on account of the respective
Senior Indebtedness held by them, and file, prove and vote or consent in any
Proceeding with respect to any and all claims of the Subordinated Creditor
relating to the Subordinated Indebtedness;

(c)
In any bankruptcy or other Proceeding in respect of the Maker, the Subordinated
Creditor shall not, unless otherwise agreed by the Senior Lenders, (i) file any
motion, application or other pleading seeking affirmative relief, including
without limitation for the appointment of a trustee or examiner, for the
conversion of the case to a liquidation proceeding, for the substantive
consolidation of the Maker’s bankruptcy case with the case of any other entity,
for the creation of a separate official committee representing only the
Subordinated Creditor or any other form of affirmative relief of any other kind
or nature, or (ii) file any objection or other responsive pleading opposing any
relief requested by any Senior Lender; and

(d)
The Subordinated Creditor shall execute and deliver to the Senior Lenders or
their representatives such further proofs of claim, assignments of claim and
other instruments confirming the authorization referred to in the foregoing
clause (b), and any powers of attorney confirming the rights of the Senior
Lenders arising hereunder, and shall take such other actions as may be requested
by the Senior Lenders or their representatives in order to enable the Senior
Lenders or their representatives to enforce any and all claims in respect of the
Subordinated Indebtedness.

2.3    Payments Held in Trust
If, notwithstanding the provisions of this Subordinated Promissory Note, any
payment or distribution of any character (whether in cash, securities, or other
property) or any security shall be received by the Subordinated Creditor in
contravention of the terms of this Subordinated Promissory Note, such payment,
distribution or security shall not be commingled with any asset of the
Subordinated Creditor, shall be held in trust for the benefit of, and shall be
paid over or delivered or transferred to, the Senior Lenders, or their
representatives, ratably according to the aggregate amounts remaining unpaid on
account of the Senior Indebtedness held by each of them, for application to the
payment of all Senior Indebtedness then remaining unpaid, until all such Senior
Indebtedness shall have been paid in full.
2.4    Payment in Full on Senior Indebtedness
For purposes of this Subordinated Promissory Note, the Senior Indebtedness shall
not be deemed to have been paid in full until the Senior Lenders shall have
received full payment of the Senior

F-3

--------------------------------------------------------------------------------




Indebtedness in cash, all Letters of Credit shall have terminated and all
Commitments of the Senior Lenders under the Credit Agreement shall have
irrevocably terminated.
2.5    Application of Payments
All payments and distributions received by the Senior Lenders in respect of the
Subordinated Indebtedness, to the extent received in or converted into cash, may
be applied by the Senior Lenders first to the payment of any and all expenses
(including reasonable legal fees and expenses) paid or incurred by them or their
representatives in enforcing this Subordinated Promissory Note, or in
endeavoring to collect or realize upon any of the Subordinated Indebtedness or
any collateral security therefor, and any balance thereof shall, solely as
between the Subordinated Creditor and the Senior Lenders, be applied by the
Senior Lenders in such order of application as the Senior Lenders may from time
to time select, toward the payment of the Senior Indebtedness remaining unpaid.
SECTION 3    
PERMITTED PAYMENTS
3.1    Permitted Payments
At any time other than during the continuation of a Default under the Credit
Agreement, the Subordinated Creditor shall, subject to Section 2.2, be entitled
to receive payments on account of any Subordinated Indebtedness in accordance
with the terms of such Subordinated Indebtedness.
SECTION 4    
SUBROGATION
4.1    Restriction on Subrogation
The Subordinated Creditor shall not exercise any rights which it may acquire by
way of subrogation or contribution under this Subordinated Promissory Note, as a
result of any payment made hereunder or otherwise, until the Subordination Terms
(as defined in Section 7 below) of the Subordinated Promissory Note have ceased
to be effective in accordance with Section 7.1(a).
4.2    Transfer by Subrogation
If (a) the Senior Lenders or their representatives receive payment of any of the
Subordinated Indebtedness, (b) the Senior Indebtedness has been paid in full in
cash and (c) there are no further Letters of Credit outstanding and no further
Commitments outstanding under the Credit Agreement, then the Senior Lenders will
each, at the Subordinated Creditor’s request and expense, execute and deliver to
the Subordinated Creditor appropriate documents, without recourse and without
representation or warranty (except as to their right to transfer such Senior
Indebtedness and related security free of encumbrances created by the Senior
Lenders), necessary to evidence the transfer by subrogation to the Subordinated
Creditor of an interest in its Senior Indebtedness and any security held
therefor resulting from such payment of the Subordinated Indebtedness to the
Senior Lenders.
SECTION 5    
DEALINGS WITH MAKER
5.1    Restriction on Dealings by Subordinated Creditor

F-4

--------------------------------------------------------------------------------




Except with the prior written consent of the Administrative Agent, the
Subordinated Creditor shall not commence, or join with any other Person in
commencing, any Proceeding respecting the Maker or any Subsidiary of the Maker.
5.2    Permitted Dealings by Senior Lenders
Notwithstanding anything in this Subordinated Promissory Note, the Subordinated
Creditor acknowledges each of the Senior Lenders shall be entitled to:
(a)
lend monies or otherwise extend credit or accommodations to the Maker as part of
the Senior Indebtedness or otherwise;

(b)
agree to any change in, amendment to, waiver of, or departure from, any term of
the Credit Agreement or any other Loan Document including, without limitation,
any amendment, renewal or extension of such agreement or increase in the payment
obligations of the Maker under any such Loan Documents;

(c)
grant time, renewals, extensions, releases, discharges or other indulgences or
forbearances to the Maker in respect of the Senior Indebtedness;

(d)
waive timely and strict compliance with or refrain from exercising any rights
under or relating to the Senior Indebtedness;

(e)
accept or make any compositions, arrangements, plans of reorganization or
compromises with any Person as any of the Senior Lenders may deem appropriate in
connection with the Senior Indebtedness;

(f)
change, whether by addition, substitution, removal, succession, assignment,
grant of participation, transfer or otherwise, any of the Senior Lenders;

(g)
acquire, give up, vary, exchange, release, discharge or otherwise deal with or
fail to deal with any security interests, guaranties or collateral relating to
any Senior Indebtedness, this Subordinated Promissory Note or any other Loan
Document or allow the Maker or any other Person to deal with the property which
is subject to such security interests, guaranties or collateral, all as the
Senior Lenders may deem appropriate; and/or

(h)
abstain from taking, protecting, securing, registering, filing, recording,
renewing, perfecting, insuring or realizing upon any security interests,
guaranties or collateral for any Senior Indebtedness; and no loss in respect of
any of the security interests or guaranties received or held for and on behalf
of the Senior Lenders, whether occasioned by fault, omission of negligence of
any kind, whether of the Senior Lenders or otherwise, shall in any way limit or
impair the liability of the Subordinated Creditor or the rights of the Senior
Lenders under this Subordinated Promissory Note;

all of which may be done without notice to or consent of the Subordinated
Creditor and without impairing, releasing or otherwise affecting any rights or
obligations of the Subordinated Creditor hereunder or any rights of the Senior
Lenders hereunder.
SECTION 6    
REPRESENTATIONS AND WARRANTIES

F-5

--------------------------------------------------------------------------------




6.1    Representations and Warranties
The Subordinated Creditor hereby represents and warrants to the Senior Lenders
that:
(i)
the Subordinated Creditor is duly incorporated, formed, organized or
amalgamated, as the case may be, and validly existing under the laws of its
jurisdiction of incorporation, formation, organization or amalgamation, as the
case may be;

(j)
the Subordinated Creditor has all necessary power and authority to enter into
this Subordinated Promissory Note;

(k)
the Subordinated Creditor has taken all necessary action to authorize the
creation, execution, delivery and performance of this Subordinated Promissory
Note;

(l)
this Subordinated Promissory Note constitutes a valid and legally binding
obligation of the Subordinated Creditor, enforceable against the Subordinated
Creditor in accordance with its terms, subject as to enforcement to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and general equity principles; and

(m)
neither the execution and delivery of this Subordinated Promissory Note, nor
compliance with the terms and conditions hereof (i) will result in a violation
of the organizational or constituent documents of the Subordinated Creditor or
any resolutions passed by the board of directors, managers, general partner or
shareholders of the Subordinated Creditor or any applicable law, order,
judgment, injunction, award or decree; (ii) will result in a breach of, or
constitute a default under, any loan agreement, indenture, trust deed or any
other material agreement or instrument to which the Subordinated Creditor is a
party or by which its or its assets are bound; or (iii) requires any approval or
consent of any governmental authority having jurisdiction except such as have
already been obtained and are in full force and effect.

SECTION 7    
CONTINUING SUBORDINATION
7.1    Continuing Subordination; Reinstatement
The provisions of Sections 1 though 8 of the Subordinated Promissory Note
(collectively, the “Subordination Terms”) shall create a continuing
subordination and shall:
(a)
remain in full force and effect until the Senior Lenders have received payment
in cash of the full amount of the Senior Indebtedness, all Letters of Credit
have terminated and no further Commitments are outstanding under the Credit
Agreement; provided however, that Section 5.2(b) shall remain in effect until 91
days after such time;

(b)
be binding upon the Subordinated Creditor and its successors and assigns; and

(c)
inure, together with the rights and remedies of the Senior Lenders, to the
benefit of and be enforceable by the Senior Lenders and their successors and
assigns for their benefit and for the benefit of any other Person entitled to
the benefit of any Loan Documents from time to time, including any permitted
assignee of some or all of the Loan Documents.


F-6

--------------------------------------------------------------------------------




Subordinated Creditor agrees that following such termination of the
Subordination Terms, the Subordination Terms shall be automatically reinstated
if for any reason any payment made on the Senior Indebtedness is rescinded or
must be otherwise restored by any Senior Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
7.2    Other Obligations not Affected
The subordination provided for herein is in addition to and not in substitution
for any other agreement or any other security by whomsoever given or at any time
held by any of the Senior Lenders in respect of the Senior Indebtedness, and the
Senior Lenders shall at all times have the right to proceed against or realize
upon all or any portion of any other agreement or any security or any other
monies or assets to which the Senior Lenders may become entitled or have a claim
in such order and in such manner as the Senior Lenders in their sole discretion
may deem appropriate.
SECTION 8    
GENERAL PROVISIONS
8.1    Notices
All notices and other communications provided for hereunder shall be given in
the form and manner prescribed by Section 10.02 of the Credit Agreement. All
such notices to the Subordinated Creditor may be given to the Borrowers on
behalf of the Subordinated Creditor and shall be sufficiently delivered if so
given.
8.2    Amendments and Waivers
(a)
No provision of this Subordinated Promissory Note may be amended, waived,
discharged or terminated orally nor may any breach of any of the provisions of
this Subordinated Promissory Note be waived or discharged orally, and any such
amendment, waiver, discharge or termination may only be made in writing signed
by the Senior Lenders (or their administrative agent), and if such amendment is
intended to bind the Subordinated Creditor, by the Subordinated Creditor.

(b)
No failure on the part of any party to exercise, and no delay in exercising, any
right, power or privilege hereunder shall operate as a waiver thereof unless
specifically waived in writing, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

(c)
Any waiver of any provision of this Subordinated Promissory Note or consent to
any departure by any party therefrom shall be effective only in the specific
instance and for the specific purpose for which given and shall not in any way
be or be construed as a waiver of any future requirement.

8.3    Assignment by Lenders
The Subordinated Creditor acknowledges and agrees that each of the Senior
Lenders shall have the right to assign and participate all or any portion of its
rights and benefits under the Loan Documents (including their rights hereunder)
pursuant to an assignment or participation that complies with the applicable
provisions of the applicable Credit Agreement. Such provisions of the Credit
Agreement require consent of the Maker in the circumstances and instances
therein described, and the Subordinated Creditor acknowledges

F-7

--------------------------------------------------------------------------------




that the Senior Lenders shall not be required to obtain a separate consent of
the Subordinated Creditor. This Subordinated Promissory Note shall extend to and
inure to the benefit of each of the Senior Leaders and their respective
successors and permitted assigns.
8.4    Assignment and Certain Other Actions by Subordinated Creditor
Until payment in full of the Senior Indebtedness, the Subordinated Creditor
shall not, without the prior written consent of the Revolving Senior Lenders
(acting through their administrative agent) and the Senior Revolving Lenders
(acting through their administrative agent), (a) accelerate the maturity of the
Subordinated Indebtedness to a date that is earlier than six (6) months after
the Maturity Date as defined in the Credit Agreement; (b) take any collateral
security or guarantees for any Subordinated Indebtedness; or (c) sell, assign,
transfer, endorse, pledge, encumber or otherwise dispose of any of the
Subordinated Indebtedness, unless the Subordinated Creditor gives the
Administrative Agent written notice thereof and such sale, transfer,
endorsement, pledge, encumbrance or other disposition is made expressly subject
to this Subordinated Promissory Note and the assignee or transferee agrees in
writing with the Administrative Agent as defined in the Credit Agreement to be
bound by the Subordination Terms of this Subordinated Promissory Note.
8.5    Further Assurances
The Subordinated Creditor shall, at the request of the Senior Lenders but at the
expense of the Subordinated Creditor, do all such further acts and things and
execute and deliver all such further documents as the Administrative Agent or
the Senior Lenders may reasonably require in order to fully perform and carry
out the Subordinations Terms of this Subordinated Promissory Note.
8.6    Waiver of Right to Trial by Jury
BY ITS ACCEPTANCE OF THIS NOTE, SUBORDINATED CREDITOR EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
SUBORDINATED CREDITOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY.



F-8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the Maker has caused this Subordinated Promissory Note to be
executed by its duly authorized representative(s) as of the date first above
written.
QUESTAR CORPORATION
 
 
By:
 
 
 
 
Name:
 
 
 
Title:




Signature Page to Subordinated Promissory Note

--------------------------------------------------------------------------------






ACKNOWLEDGMENT
The undersigned, the Subordinated Creditor, hereby acknowledges the terms of the
above Subordinated Promissory Note and covenants for the benefit of the holders
of Senior Indebtedness not to participate in any violation thereof.
[QUESTAR CORPORATION] or [Name of applicable Restricted Subsidiary]
 
 
By:
 
 
 
 
Name:
 
 
 
Title:




Signature Page to Subordinated Promissory Note

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF NOTICE OF COMMITMENT INCREASE
[Date]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
1000 Louisiana Street, 9th Floor
Houston, TX 77002
Attention:
Ladies and Gentlemen:
The undersigned, Questar Corporation, refers to the Amended and Restated
Multi-Year Revolving Credit Agreement dated as of April 19, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
with terms defined in the Credit Agreement and not otherwise defined herein
being used herein as therein defined) among Questar Corporation, as the
Borrower, the Lenders and Agents party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and hereby give you notice, irrevocably,
pursuant to Section 2.09(a) of the Credit Agreement that the undersigned hereby
requests that the aggregate amount of the Lenders’ Commitments be increased and
the CI Lenders agree to provide Commitments under the Credit Agreement, and in
that connection sets forth below the information relating to such proposed
Commitment Increase as required by Section 2.09(a) of the Credit Agreement:
(a)    the effective date of such increase of aggregate total amount of the
Lenders’ Commitments is             ;
(b)    the amount of the requested increase of the aggregate total Lenders’
Commitments is $___,000,000;[$10,000,000 minimum];
(c)    the CI Lenders, which have agreed with the Borrower to provide their
respective Commitments, are: [INSERT NAMES OF THE CI LENDERS]; and
(d)    set forth on Annex I hereto is the amount of the respective Commitments
of all Reducing Percentage Lenders and all CI Lenders on the effective date of
such Commitment Increase.
Delivery of an executed counterpart of this Notice of Commitment Increase by
facsimile shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.
Very truly yours,


QUESTAR CORPORATION
 
 
By:
 
 
 
Name:
 
 
 
Title:
 



    



Form of Notice of Commitment Increase

--------------------------------------------------------------------------------




ANNEX I TO NOTICE OF
COMMITMENT INCREASE
REDUCED COMMITMENTS
AND INCREASED/NEW COMMITMENTS
Reducing Percentage Lender
Old Commitment
New Commitment
 
$
$
 
$
$
 
$
$


Total


$


$







CI Lender
Old Commitment
New Commitment
 
$
$
 
$
$
 
$
$


Total


$


$




Form of Notice of Commitment Increase